 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2536 Page 1 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                           UNITED STATES COURT OF APPEALS                      Tenth Circuit

                                     FOR THE TENTH CIRCUIT                    July 15, 2021
                                 _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 JOHN FITISEMANU; PALE TULI;
 ROSAVITA TULI; SOUTHERN UTAH
 PACIFIC ISLANDER COALITION,

        Plaintiffs - Appellees,

 v.                                                       Nos. 20-4017 & 20-4019
                                                       (D.C. No. 1:18-CV-00036-CW)
 UNITED STATES OF AMERICA; U.S.                                   (D. Utah)
 DEPARTMENT OF STATE; ANTONY
 BLINKEN, in his official capacity as
 Secretary of the U.S. Department of State;
 IAN G. BROWNLEE, in his official
 capacity as Assistant Secretary of State for
 Consular Affairs,

        Defendants - Appellants,

 and

 THE HONORABLE AUMUA AMATA;
 AMERICAN SAMOA GOVERNMENT,

        Intervenor Defendants - Appellants.

 -----------------------------

 VIRGIN ISLANDS BAR ASSOCIATION;
 AMERICAN CIVIL LIBERTIES UNION;
 ACLU OF UTAH; LINDA S. BOSNIAK;
 KRISTIN COLLINS; STELLA BURCH
 ELIAS; SAM ERMAN; TORRIE
 HESTER; POLLY J. PRICE; MICHAEL
 RAMSEY; NATHAN PERL-
 ROSENTHAL; LUCY E. SALYER;
 KATHERINE R. UNTERMAN;
 CHARLES R. VENATOR-SANTIAGO;
 SAMOAN FEDERATION OF AMERICA,
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2537 Page 2 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 2



 INC.; RAFAEL COX ALOMAR; J.
 ANDREW KENT; GARY S. LAWSON;
 SANFORD V. LEVINSON; CHRISTINA
 DUFFY PONSA-KRAUS; STEPHEN I.
 VLADECK; CONGRESSWOMAN
 STACEY PLASKETT; CONGRESSMAN
 MICHAEL F.Q. SAN NICOLAS; CARL
 GUTIERREZ; FELIX P. CAMACHO;
 JUAN BABAUTA; DR. PEDRO
 ROSSELLO; ANIBAL ACEVEDO VILA;
 LUIS FORTUNO; JOHN DE JONGH;
 KENNETH MAPP; DONNA M.
 CHRISTIAN-CHRISTENSEN,

       Amici Curiae.
                          _________________________________

                                       ORDER
                          _________________________________

 Before TYMKOVICH, Chief Judge, LUCERO, and BACHARACH, Circuit Judges.
                  _________________________________

        These matters are before the court sua sponte to correct a clerical error in the

 caption for the Opinion issued June 15, 2021. The Honorable Aumua Amata and the

 American Samoa Government inadvertently were not designated as appellants in the

 consolidated caption for the Opinion. To correct that clerical error, the Clerk shall reissue

 the attached corrected version of the Opinion, effective nunc pro tunc to the date the

 original Opinion was filed.


                                               Entered for the Court
                                               CHRISTOPHER M. WOLPERT, Clerk



                                               by: Jane K. Castro
                                                   Chief Deputy Clerk

                                               2
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2538 Page 3 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 3
                                                                                FILED
                                                                    United States Court of Appeals
                                         PUBLISH                            Tenth Circuit

                           UNITED STATES COURT OF APPEALS                   June 15, 2021

                                                                        Christopher M. Wolpert
                                 FOR THE TENTH CIRCUIT                      Clerk of Court
                             _________________________________

  JOHN FITISEMANU; PALE TULI;
  ROSAVITA TULI; SOUTHERN UTAH
  PACIFIC ISLANDER COALITION,

         Plaintiffs - Appellees,

  v.                                                   Nos. 20-4017 & 20-4019

  UNITED STATES OF AMERICA; U.S.
  DEPARTMENT OF STATE; ANTONY
  BLINKEN, in his official capacity as
  Secretary of the U.S. Department of State;
  IAN G. BROWNLEE, in his official
  capacity as Assistant Secretary of State for
  Consular Affairs, *

         Defendants - Appellants,

  and

  THE HONORABLE AUMUA AMATA;
  AMERICAN SAMOA GOVERNMENT,

         Intervenor Defendants - Appellants.

  -----------------------------

  VIRGIN ISLANDS BAR ASSOCIATION;
  AMERICAN CIVIL LIBERTIES UNION;
  ACLU OF UTAH; LINDA S. BOSNIAK;
  KRISTIN COLLINS; STELLA BURCH
  ELIAS; SAM ERMAN; TORRIE

        Pursuant to Fed. R. App. P. 43(c)(2) Rex W. Tillerson is replaced by Antony
        *

 Blinken, and Carl C. Risch is replaced by Ian G. Brownlee as appellants in this case.
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2539 Page 4 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 4



  HESTER; POLLY J. PRICE; MICHAEL
  RAMSEY; NATHAN PERL-
  ROSENTHAL; LUCY E. SALYER;
  KATHERINE R. UNTERMAN;
  CHARLES R. VENATOR-SANTIAGO;
  SAMOAN FEDERATION OF AMERICA,
  INC.; RAFAEL COX ALOMAR; J.
  ANDREW KENT; GARY S. LAWSON;
  SANFORD V. LEVINSON; CHRISTINA
  DUFFY PONSA-KRAUS; STEPHEN I.
  VLADECK; CONGRESSWOMAN
  STACEY PLASKETT; CONGRESSMAN
  MICHAEL F.Q. SAN NICOLAS; CARL
  GUTIERREZ; FELIX P. CAMACHO;
  JUAN BABAUTA; DR. PEDRO
  ROSSELLO; ANIBAL ACEVEDO VILA;
  LUIS FORTUNO; JOHN DE JONGH;
  KENNETH MAPP; DONNA M.
  CHRISTIAN-CHRISTENSEN,

        Amici Curiae.
                        _________________________________

                     Appeal from the United States District Court
                               for the District of Utah
                           (D.C. No. 1:18-CV-00036-CW)
                       _________________________________

 Joseph H. Hunt, Assistant Attorney General, Washington, DC (John W. Huber, United
 States Attorney, Salt Lake City, UT, Sharon Swingle, Attorney, and Brad Hinshelwood,
 Attorney, United States Department of Justice, Washington, DC with him on the briefs)
 for Defendants-Appellants.

 Michael F. Williams, Kirkland & Ellis LLP, Washington, DC (Kathleen A. Brogan,
 Britney A. Lewis, Lauren N. Beebe, and Thomas S. Vaseliou, Kirkland & Ellis LLP,
 Washington, DC with him on the briefs) for Intervenor Defendants-Appellants.

 Matthew D. McGill, Gibson, Dunn & Crutcher LLP, Washington, DC (Jacob T. Spencer,
 Jeremy M. Christiansen, and John H. Heyburn, Gibson, Dunn & Crutcher LLP,
 Washington, DC, Steven S. Rosenthal and Neil C. Weare, Loeb & Loeb LLP,
 Washington, DC, and Charles V. Ala’ilima, The Law Offices of Charles V. Ala’ilima,
 PLLC, Nu’uuli, AS with him on the brief) for Plaintiffs-Appellees.


                                          -2-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2540 Page 5 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 5



 David M. Zionts, Covington & Burling LLP, Washington, DC (Patricio Martínez-
 Llompart, Cristina Álvarez, and Nandini Singh, Covington & Burling LLP, Washington,
 DC with him on the brief) for amici curiae Representatives of Guam, the Northern
 Mariana Islands, Puerto Rico, and the US Virgin Islands.

 Paul R.Q. Wolfson, Wilmer Cutler Pickering Hale and Dorr LLP, Washington, DC
 (Andres C. Salinas, Wilmer Cutler Pickering Hale and Dorr LLP, Washington, DC with
 him on the brief) for amici curiae Constitutional Law Scholars.

 Adriel I. Cepeda Derieux, American Civil Liberties Union, New York, NY (Alejandro A.
 Ortiz and Celso Javier Perez, American Civil Liberties Union, New York, NY, and John
 Mejia, Brittney Nystrom, and Valentina De Fex, ACLU of Utah, Salt Lake City, UT with
 him on the brief) for amici curiae American Civil Liberties Union and ACLU of Utah.

 David A. Perez, Perkins Coie LLP, Seattle, WA (Aaron J. Ver, Perkins Coie LLP, San
 Francisco, CA with him on the brief) for amicus curiae Samoan Federation of America,
 Inc.

 Dwyer Arce, Kutak Rock LLP, Omaha, NE for amicus curiae Virgin Islands Bar
 Association.
                      _________________________________

 Before TYMKOVICH, Chief Judge, LUCERO, Senior Circuit Judge, and
 BACHARACH, Circuit Judge.
                   _________________________________

 LUCERO, Senior Circuit Judge.
                     _________________________________

       For over a century, the land of American Samoa has been an American

 territory, but its people have never been considered American citizens. Plaintiffs,

 three citizens of American Samoa, asked the district court in Utah to upend this long-

 standing arrangement and declare that American Samoans have been citizens from

 the start. The district court agreed and so declared. Appellants, the United States

 federal government joined by the American Samoan government and an individual

 representative acting as intervenors, ask us to reverse the district court’s decision.


                                            -3-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2541 Page 6 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 6



 We conclude that neither constitutional text nor Supreme Court precedent demands

 the district court’s interpretation of the Citizenship Clause of the Fourteenth

 Amendment.

        We instead recognize that Congress plays the preeminent role in the

 determination of citizenship in unincorporated territorial lands, and that the courts

 play but a subordinate role in the process. We further understand text, precedent, and

 historical practice as instructing that the prevailing circumstances in the territory be

 considered in determining the reach of the Citizenship Clause. It is evident that the

 wishes of the territory’s democratically elected representatives, who remind us that

 their people have not formed a consensus in favor of American citizenship and urge

 us not to impose citizenship on an unwilling people from a courthouse thousands of

 miles away, have not been taken into adequate consideration. Such consideration

 properly falls under the purview of Congress, a point on which we fully agree with

 the concurrence. These circumstances advise against the extension of birthright

 citizenship to American Samoa. We reverse.

                                               I

        American Samoa is one of several unincorporated territories 1 of the United

 States. It is the only one whose inhabitants are not birthright American citizens.


 1
   An “unincorporated territory” is a territory “not intended for statehood.”
 Commonwealth of N. Mariana Islands v. Atalig, 723 F.2d 682, 688 (9th Cir. 1984).
 These unincorporated territories have received separate and distinct legal treatment as
 compared to incorporated territories from the outset. It is precisely at this initial phase of
 territorial evaluation where my respected colleague in the dissent goes astray in

                                              -4-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2542 Page 7 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 7



 Congress has conferred American citizenship on the peoples of all other inhabited

 unincorporated territories—Puerto Rico, Guam, the U.S. Virgin Islands, and others—

 but not the people of American Samoa. American Samoans are instead designated by

 statute “nationals, but not citizens, of the United States.” 8 U.S.C. § 1408.

        As a result, American Samoans are denied the right to vote, the right to run for

 elective federal or state office outside American Samoa, and the right to serve on

 federal and state juries. They are, however, entitled to work and travel freely in the

 United States and receive certain advantages in the naturalization process. Plaintiffs,

 three American Samoans who are now residents of Utah but remain “non-citizen

 nationals” of the United States, contend that this arrangement violates the Citizenship

 Clause of the Fourteenth Amendment. 2 They seek American citizenship on the basis

 of their birth in American Samoa. Opposing them is the United States government,

 which argues the Citizenship Clause does not extend so broadly as to encompass

 unincorporated territories. Also in opposition are the intervenor-defendants

 (“Intervenors”), elected officials representing the government of American Samoa,

 who argue that not only is the current arrangement constitutional, but that imposition


 conflating incorporated territories destined for statehood with unincorporated territories.
 The distinction between incorporated and unincorporated territories was announced in
 Downes v. Bidwell, 182 U.S. 244 (1901) and carried forward in subsequent Supreme
 Court cases. See id. at 311-13 (White, J., concurring); see also, e.g., Dorr v. United
 States, 195 U.S. 138, 143 (1904); United States v. Verdugo-Urquidez, 494 U.S. 259, 268-
 69 (1990).
        2
          The Citizenship Clause states, “All persons born or naturalized in the United
 States, and subject to the jurisdiction thereof, are citizens of the United States and of
 the State wherein they reside.” U.S. Const. amend. XIV, § 1, cl. 1.
                                             -5-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2543 Page 8 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 8



 of birthright citizenship would be against their people’s will and would risk upending

 certain core traditional practices.

        We preliminarily review two topics in more depth: A) the relevant history and

 characteristics of American Samoa; and B) the history of American citizenship as it

 has been applied to American territories.

                                             A

        American Samoa encompasses the eastern islands of an archipelago located

 in the South Pacific, approximately 2,500 miles due south of Hawaii. Its current

 population is 49,437; another 204,640 individuals of Samoan descent live in the

 United States. In 1900, its tribal leaders ceded sovereignty to the American

 government. See 48 U.S.C. § 1661. The documents effectuating this cession did not

 specify how the territory would be governed, and were silent on whether American

 Samoans were, or would ever be, American citizens. 3 Since then, American Samoans

 have owed “permanent allegiance” to the United States but have never been

 American citizens. 8 U.S.C. § 1101(21), (22).

        Not unlike other colonial relationships, the nature of the relationship between

 American Samoa and the United States is contested. The traditional view is that the

 relationship has been largely amicable. According to this narrative, American Samoa

 voluntarily ceded sovereignty to the United States, and the United States has since

 provided protection from external interference while largely staying out of the


        See Cession of Tutuila and Aunu’u, Apr. 17, 1900, in Papers Relating to the
        3

 Foreign Relations of the United States, 1929, vol. I, doc. 853 (1943).
                                             -6-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2544 Page 9 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 9



 internal affairs of the territory. See, e.g., U.S. Dep’t of State, U.S. Relations with

 American Samoa (2020). More recent scholarship has questioned this account,

 arguing that the relationship has been built more on domination than friendship. See,

 e.g., Kirisitina Gail Sailiata, The Samoan Cause: Colonialism, Culture, and the Rule

 of Law (2014) (Ph.D. dissertation, University of Michigan). Whatever the origin,

 there is no doubt that the relationship has profoundly influenced the culture of

 American Samoa. American Samoans have particularly high enlistment rates in the

 American military, for example, and its constitution recognizes freedom of speech,

 freedom of religion, due process of law, and other basic civil rights. Revised Const.

 of Am. Samoa art. I, §§ 1–16.

       Notwithstanding these cultural imprints, the people of American Samoa have

 maintained a traditional and distinctive way of life: the fa’a Samoa. It is this

 amalgam of customs and practices that Intervenors argue would be threatened if

 birthright citizenship were imposed. For example, the social structure of American

 Samoa is organized around large, extended families called ‘aiga. These families are

 led by matai, holders of hereditary chieftain titles. The matai regulate the village life

 of their ‘aiga and are the only individuals permitted to serve in the upper house of the

 American Samoan legislature. Land ownership is predominantly communal, with

 more than 90% of American Samoan land belonging to the ‘aiga rather than to any

 one individual. According to one local official, “Cultural identity is the core basis of

 the Sāmoan people, and communally owned lands are the central foundation that will

 allow our cultural identity to survive in today’s world.” Line-Noue Memea Kruse,

                                            -7-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2545 Page 10 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 10



 The Pacific Insular Case of American Sāmoa 2 (2018). There are also racial

 restrictions on land ownership requiring landowners to be at least 50% American

 Samoan. Am. Samoa Code Ann. § 37.0204(a)–(b). Intervenors worry that these and

 other traditional elements of the American Samoan culture could run afoul of

 constitutional protections should the plaintiffs in this case prevail.

        Citizenship has been a contested issue in American Samoa since its cession to

 the United States. When the American Samoan people first learned they were not

 considered American citizens, many advocated for citizenship. This effort

 culminated in the creation of the American Samoan Commission in 1930, which

 subsequently recommended that Congress grant citizenship to the people of the

 territory. The United States Senate passed legislation to this effect, but the effort

 failed in the House.

        Public opinion among American Samoans appears to have shifted, with the

 elected government of American Samoa intervening in this case to argue against

 “citizenship by judicial fiat.” Limited evidence exists regarding American Samoan

 public opinion on the question of birthright citizenship, but what little evidence there

 is suggests Intervenors are not out of step with the people they represent. According

 to a 2007 report commissioned by the American Samoan government, “Public views

 expressed to the Commission indicate the anti-citizenship attitude remain[s] strong

 . . . .” The Future Political Status Study Comm. of Am. Sam., Final Report 64 (Jan.

 2007) (on file with Tenth Circuit Library). The position taken by the American



                                            -8-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2546 Page 11 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 11



 Samoan elected representatives appears to be a reliable expression of their people’s

 attitude toward citizenship.

                                            B

       Early American attitudes toward what we now call citizenship developed in the

 context of English law regarding the relationship between monarch and subject.

 “England’s law envisioned various types of subjectship, . . . all [of which] mirrored

 permanent hierarchical principles of the natural order.” James H. Kettner, The

 Development of American Citizenship, 1608-1870 8 (1978). “The conceptual

 analogue of the subject-king relationship was the natural bond between parent and

 child.” Id. Due to concerns that were “preeminently practical,” “colonial attitudes

 slowly diverged from those of Coke 4 and his English successors,” with “little

 attention [ ] paid to doctrinal consistency.” Id. at 8–9. Animating this divergence

 were not only practical considerations but also the emerging American maxim that

 “the tie between the individual and the community was contractual and volitional, not

 natural and perpetual.” Id. at 10. The colonists “ultimately concluded that all

 allegiance ought to be considered the result of a contract resting on consent.” Id. at

 9. “This idea shaped their response to the claims of Parliament and the king,

 legitimized their withdrawal from the British empire, . . . and underwrote their

 creation of independent governments.” Id. at 10. A model of citizenship based on

 consent is imbued in our founding documents.


       4
        “Coke” refers to Sir Edward Coke, whose opinion in Calvin’s Case, 77 Eng.
 Rep. 377 (1608) would shape the English law of subjectship for centuries to come.
                                           -9-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2547 Page 12 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 12



       The precise scope of citizenship was left unclear. Though the term “citizen”

 was used repeatedly, the Constitution did not define its meaning. See William

 Rawle, A View of the Constitution of the United States of America 85 (2d ed. 1829).

 This left two competing views. According to one, national citizenship was

 predicated on state citizenship—a person had to be a citizen of a state in order to be a

 citizen of the United States. See Slaughter-House Cases, 83 U.S. 36, 72–73 (1872).

 Under the contrary view, national citizenship attached to people born in the United

 States directly, meaning people born in the territories as the country pushed westward

 were American citizens. See id. The way courts approached citizenship vacillated,

 with neither view becoming dominant until the Citizenship Clause ended the debate

 in favor of national citizenship as a standalone guarantee not requiring state

 citizenship. See id.

       But while the legal question remained murky, one aspect of the nation’s

 approach to American citizenship in the territories was always clear: it was not

 extended by operation of the Constitution. While “there was no consistent policy to

 define the nationality status of the inhabitants of U.S. territories and possessions,”

 citizenship generally came from some kind of ad hoc legal procedure—“treaties, acts

 of Congress, administrative rulings, and judicial decisions”—rather than as an

 automatic individual right guaranteed by the Constitution. Charles Gordon et al., 7




                                           -10-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2548 Page 13 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 13



 Immigration Law and Procedure § 92.04[1][a] (2020). 5 This flexibility in the

 territories with regards to citizenship was but one example of the broader approach

 the political and judicial branches applied to the territories. “[E]arly decisions on

 territorial acquisition seemed to assert that whether a particular geographic location

 was within or without the United States was a question that had, in essence, two

 answers. . . . [T]erritory could be sovereign American soil for some purposes, yet still

 be foreign for others.” Kal Raustiala, Does the Constitution Follow the Flag? 46

 (2009). The 1848 Treaty of Guadalupe Hidalgo and the 1867 Cession of Alaska, the

 country’s most recent territorial acquisitions at the time of the ratification of the

 Fourteenth Amendment, show that citizenship was not assumed to automatically

 extend with sovereignty. See Treaty of Peace, Friendship, Limits and Settlement


        5
          See, e.g., American Ins. Co. v. 356 Bales of Cotton, 26 U.S. 511 (1828). In
 this case, the Supreme Court addressed the status of Florida’s inhabitants upon
 Spain’s cession of Florida to the United States via treaty. Following the cession,
 Florida’s inhabitants were “admitted to the enjoyment of the privileges, rights, and
 immunities of the citizens of the United States,” but only because the treaty
 effectuating that cession so provided. Id. at 542 (quotation omitted). The inhabitants
 “[would] not, however participate in political power” or “share in the government, till
 Florida shall become a state.” Id. In the United States’ most significant territorial
 expansions of the nineteenth century, citizenship was typically decided by treaty
 provisions. See, e.g., Cession of Louisiana, Fr.-U.S., art. III, Apr. 30, 1803, 8 Stat.
 200; Treaty of Peace, Friendship, Limits and Settlement (Treaty of Guadalupe
 Hidalgo), Mex.-U.S., art. VIII, Feb. 2, 1848, 9 Stat. 922 (providing that Mexican
 citizens remaining in lands ceded to the United States must elect either American or
 Mexican citizenship within one year of the treaty’s ratification); Cession of Alaska,
 U.S.-Russ., art. III, Mar. 30, 1867, 15 Stat. 539 (“The inhabitants of the ceded
 territory, according to their choice, reserving their natural allegiance, may return to
 Russia within three years; but if they should prefer to remain in the ceded territory,
 they, with the exception of uncivilized native tribes, shall be admitted to the
 enjoyment of all the rights, advantages and immunities of citizens of the United
 States . . . .”).
                                            -11-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2549 Page 14 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 14



 (Treaty of Guadalupe Hidalgo), Mex.-U.S., art. VIII, Feb. 2, 1848, 9 Stat. 922;

 Cession of Alaska, U.S.-Russ., art. III, Mar. 30, 1867, 15 Stat. 539.

        In 1898, the United States acquired significant overseas territories in the wake

 of the Spanish-American War. There was quickly a practical necessity to determine

 the citizenship status of the inhabitants of these territories. See Boumediene v. Bush,

 553 U.S. 723, 756 (2008). Congress filled the void. Ever since, every extension of

 citizenship to inhabitants of an overseas territory has come by an act of Congress.

 See Tuaua v. United States, 788 F.3d 300, 308 n.7 (D.C. Cir. 2015). Without such an

 act, no inhabitant of an overseas territory has ever been deemed an American citizen

 by dint of birth in that territory. 6 Plaintiffs in this case argue these acts of Congress

 were unnecessary because, properly interpreted, the Citizenship Clause of the

 Fourteenth Amendment already guaranteed birthright citizenship to these territorial

 inhabitants. But it cannot be disputed that this interpretation would contradict the

 consistent practice of the American government since our nation’s founding:

 citizenship in the territories comes from a specific act of law, not from the

 Constitution.

                                              II

        At the outset, we must decide which of two lines of precedent will guide our

 analysis. The choices before us are the Insular Cases, a string of Supreme Court


        6
         See Rogers M. Smith, The Insular Cases, Differentiated Citizenship, and
 Territorial Statuses in the Twenty-First Century, in Reconsidering the Insular Cases
 103, 110–13 (Gerald L. Neuman & Tomiko Brown-Nagin eds., 2015) (reviewing the
 history of citizenship in American territories).
                                            -12-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2550 Page 15 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 15



 decisions issued at the turn of the twentieth century that addressed how the

 Constitution applies to unincorporated territories, and United States v. Wong Kim

 Ark, 169 U.S. 649 (1898), a case in which the Supreme Court considered the

 Citizenship Clause’s guarantee of birthright citizenship to those born in the United

 States.

           We proceed in three parts. Part A discusses the Insular Cases from their origin

 to their modern interpretation and application. Part B reviews Wong Kim Ark, the

 precedent principally relied on by the district court in its analysis. Part C explains

 why the Insular Cases supply the correct framework for application of constitutional

 provisions to the unincorporated territories, and therefore why the district court erred

 by relying on Wong Kim Ark.

                                              A

           Issued between 1900 and 1922, the Insular Cases 7 were a string of Supreme

 Court opinions that addressed a basic question: when the American flag is raised

 over an overseas territory, does the Constitution follow? 8 In his concurrence in what

 became Insular’s seminal case, Downes v. Bidwell, 182 U.S. 244 (1901), Justice


         A name derived from the Department of War’s Bureau of Insular Affairs,
           7

 which administered the relevant islands at the time. For a list of the opinions that
 comprise the Insular Cases, see Ballentine v. United States, 2001 WL 1242571, at *5
 n.11 (D.V.I. Oct. 15, 2001).

         Raustiala, supra, at 80. With the United States’ entry into the imperial arena
           8

 following its 1898 acquisition of the Philippines after the Spanish-American War,
 this question was suddenly pressing and of significant popular interest. See id. at 81
 (“Reports of the time describe that unprecedented crowds gathered before the
 Supreme Court when the [first Insular] decision was announced.”).
                                             -13-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2551 Page 16 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 16



 Edward White wrote, “[T]he determination of what particular provision of the

 Constitution is applicable [in an unincorporated territory] . . . involves an inquiry into

 the situation of the territory and its relations to the United States.” Id. at 293.

 Though not the issue in Downes, Justice White specifically mentioned citizenship as

 the type of constitutional right that should not be extended automatically to

 unincorporated territories. See id. at 306. This flexible and pragmatic approach to

 the extension of the Constitution to America’s overseas territories “bec[a]me the

 settled law of the court.” Balzac v. Porto Rico, 258 U.S. 298, 305 (1922). The

 proposition the Insular Cases came to stand for is that constitutional provisions apply

 only if the circumstances of the territory warrant their application.

        The Insular Cases have become controversial. They are criticized as

 amounting to a license for further imperial expansion and having been based at least

 in part on racist ideology. These cases “facilitated the imperial ambitions of turn of

 the century America while retaining a veneer of commitment to constitutional self-

 government.” Raustiala, supra, at 86. See also Igartúa de la Rosa v. United States,

 417 F.3d 145, 163 (1st Cir. 2005) (Torruella, J., dissenting) (describing the Insular

 Cases as “anchored on theories of dubious legal or historical validity, contrived by

 academics interested in promoting an expansionist agenda”). This facilitation was an

 explicit concern of the Court in the Insular Cases. See, e.g., Downes, 182 U.S. at 286

 (“A false step at this time might be fatal to the development of . . . the American

 Empire.”).



                                            -14-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2552 Page 17 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 17



       Not only is the purpose of the Insular Cases disreputable to modern eyes, so

 too is their reasoning. The Court repeatedly voiced concern that native inhabitants of

 the unincorporated territories were simply unfit for the American constitutional

 regime. For example, in Downes, Justice White found it self-evident that citizenship

 could not be automatically extended to “those absolutely unfit to receive it.” Id. at

 306. Justice Brown, meanwhile, suggested that “differences of race” raised “grave

 questions” about the rights that ought to be afforded to native inhabitants. Id. at 282,

 287. Plaintiffs and their supporting amici view this ignominious history as militating

 against application of the Insular Cases to the case before us.

       Yet the Supreme Court has continued to invoke the Insular framework when it

 has grappled with questions of constitutional applicability to unincorporated

 territories. In Reid v. Covert, 354 U.S. 1 (1957), Justice Harlan “read the Insular

 Cases to teach that whether a constitutional provision has extraterritorial effect

 depends upon the ‘particular circumstances, the practical necessities, and the possible

 alternatives which Congress had before it’ and, in particular, whether judicial

 enforcement of the provision would be ‘impracticable and anomalous.’”

 Boumediene, 553 U.S. at 759 (quoting id. at 74-75). “Impracticable and anomalous”

 has since been employed as the standard for determining whether a particular

 constitutional guarantee is applicable abroad. See United States v. Verdugo-

 Urquidez, 494 U.S. 259, 277-78 (1990) (Kennedy, J., concurring). More recently, in

 Boumediene, Justice Kennedy summarized the lessons of the Insular Cases as

 follows: “[T]he Court devised in the Insular Cases a doctrine that allowed it to use

                                           -15-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2553 Page 18 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 18



 its power sparingly and where it would be most needed.” 553 U.S. at 759. Insular’s

 framework was not to be left in the past; instead, “[t]his century-old doctrine informs

 our analysis in the present matter.” Id. Tying together the Insular precedents, wrote

 Justice Kennedy, is “a common thread”: “questions of extraterritoriality turn on

 objective factors and practical concerns, not formalism.” Id. at 764.

       Notwithstanding its beginnings, the approach developed in the Insular Cases

 and carried forward in recent Supreme Court decisions can be repurposed to preserve

 the dignity and autonomy of the peoples of America’s overseas territories.

 “[S]cholars, and increasingly federal judges, have lately recognized the opportunity

 to repurpose the [Insular] framework in order to protect indigenous culture from the

 imposition of federal scrutiny and oversight.” Developments in the Law – The U.S.

 Territories, 130 Harv. L. Rev. 1616, 1680 (2017). See also Ian Falefuafua Tapu,

 Comment, Who Really is a Noble? The Constitutionality of American Samoa’s

 Matai System, 24 U.C.L.A. As. Pac. Am. L.J. 61, 79 (2020); Russell Rennie, Note, A

 Qualified Defense of the Insular Cases, 92 N.Y.U. L. Rev. 1683, 1706-13 (2017).

 The flexibility of the Insular Cases’ framework gives federal courts significant

 latitude to preserve traditional cultural practices that might otherwise run afoul of

 individual rights enshrined in the Constitution. This same flexibility permits courts

 to defer to the preferences of indigenous peoples, so that they may chart their own

 course.




                                           -16-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2554 Page 19 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 19



                                             B

        Published just three years before the first of the Insular Cases, United States v.

 Wong Kim Ark, 169 U.S. 649 (1898) is the alternative candidate for a governing

 precedent in this case. Wong Kim Ark concerned a man who was born in the state of

 California to two non-citizen parents who had immigrated from China. After Wong

 tried to return to San Francisco following a visit to China, he was denied reentry

 because he was deemed not a citizen on account of his parents’ Chinese citizenship.

 The Supreme Court declared the denial unconstitutional. It explained that the

 Citizenship Clause of the Fourteenth Amendment “must be interpreted in the light of

 the common law,” under which the doctrine of jus soli (“right of soil”), rather than

 jus sanguinis (“right of blood”), applies. Id. at 654. “The fundamental principle of

 the common law with regard to English nationality was birth within the

 allegiance. . . . The principle embraced all persons born within the king’s allegiance,

 and subject to his protection.” Id. at 655. Determining Wong was a citizen, the

 Supreme Court held, “The fourteenth amendment affirms the ancient and

 fundamental rule of citizenship by birth within the territory, in the allegiance and

 under the protection of the country . . . .” Id. at 693.

        Though Wong Kim Ark was about a man born in California, the district court

 below considered its holding binding on the applicability of the Citizenship Clause to

 unincorporated territories such as American Samoa. It reached this conclusion by

 way of two predicates. First, Wong Kim Ark instructed that the Constitution “must

 be interpreted in the light of the common law.” Id. at 654. Second, under the

                                            -17-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2555 Page 20 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 20



 English common law and as expounded in the leading case on the issue, Calvin’s

 Case, 77 Eng. Rep. 377 (1608), 9 all persons born “within the king’s allegiance, [ ]

 subject to his protection, . . . [and] within the kingdom” were “natural-born subjects.”

 Wong Kim Ark, 169 U.S. at 655. From these predicates, the district court reasoned,

 “American Samoa is within the dominion of the United States because it is a territory

 under the full sovereignty of the United States,” and so American Samoa is “‘in the

 United States’ for purposes of the Fourteenth Amendment.”

       Our interpretation of Wong Kim Ark differs in several respects from that of

 the district court’s. Most notably, we do not understand Wong Kim Ark as

 commanding that we “must apply the English common law rule for citizenship to

 determine” the outcome of this case, as the district court phrased it. Wong Kim Ark

 never went so far. Instead, Wong Kim Ark instructs us that the Citizenship Clause,

 as with the rest of the Constitution, “must be interpreted in the light of the common

 law.” 169 U.S. at 654 (emphasis added). We take the general meaning of “in the

 light of” to mean “in context, through the lens of, or taking into consideration.” It is

 a phrase that introduces persuasive, not binding, authority. Wong Kim Ark therefore

 tells us to consider the common law in hopes that it sheds light on the constitutional

 question before us. It does not incorporate wholesale the entirety of English common

 law as governing precedent.


       9
         Calvin’s Case held that, following the unification of the kingdoms of
 England and Scotland, the Scottish had become full subjects of the English kingdom:
 “[W]hosoever is born within the fee of England, though it be another kingdom, was a
 natural-born subject.” 77 Eng. Rep. at 403.
                                           -18-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2556 Page 21 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 21



       English common law, especially Calvin’s Case, was apparently persuasive to

 the Supreme Court in Wong Kim Ark, but there is reason to question its applicability

 to this case. Both Calvin’s Case and Wong Kim Ark centered around the requirement

 of “allegiance” for citizenship; the crux of this case concerns what falls within the

 category of “within the dominion,” a separate requirement for citizenship. The

 essence of Lord Coke’s reasoning in Calvin’s Case concerned whether it mattered for

 subjectship purposes that Scotsmen owed allegiance to King James as the King of

 Scotland rather than in his capacity as the King of England. Lord Coke concluded

 that this distinction did not matter, that a Scotsman was an English subject once he

 owed allegiance to King James in any of his royal capacities. See Kettner, supra, at

 20-22. Wong Kim Ark likewise only concerned allegiance—there could have been

 no argument that Wong was born outside American territory, having been born in the

 state of California. The only argument made against Wong’s American citizenship

 was that Wong did not owe allegiance to the United States because of his parents’

 Chinese citizenship. In rejecting this argument, the Supreme Court looked to Lord

 Coke’s analysis of the concept of allegiance. It had no occasion to consider, much

 less endorse, any aspect of the English common law’s approach to defining the scope

 of the monarch’s dominion. 10


       10
          Furthermore, English law came to make some of the same distinctions
 between the citizenship status of its imperial subjects that Plaintiffs now contend
 violate bedrock principles of English common law. As the British empire expanded
 to more distant territories, the simple maxim that birth within the allegiance and
 dominion of the empire conferred full subjectship gave way to a more variegated

                                           -19-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2557 Page 22 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 22



       That scope is precisely the crux of this case. The gravamen of what we must

 consider is whether birth in American Samoa constitutes birth within the United

 States for purposes of the Fourteenth Amendment. On this point, we conclude

 English common law has much less to say. English conceptions regarding territorial

 acquisition from that era differ markedly from any we would accept today. Scotland

 was within the dominion of King James because he inherited it; Ireland was within

 his dominion, and indeed subject to his “power of life and death,” due to military

 conquest. Id. at 24. While shrouded in history, our dominion over American Samoa

 stems from voluntary cession. It is difficult to see what lessons are to be drawn for

 the relationship between the United States and its unincorporated territories from the

 development of the British Empire.

       Subsequent developments in the American law of citizenship cast further

 doubt on the dispositive role the district court believes Calvin’s Case plays in the

 matter before us. In the colonies, as noted above, the role of consent to subjectship

 came to play a prominent role in the early American understanding of what it meant


 approach. “British imperial citizenship was . . . inclusive in the formal sense, [but]
 stratified in reality.” Niraja Gopal Jayal, Citizenship and Its Discontents 30 (2013).
 While “all those born within the British Empire shared the common status of being
 subjects of the king-emperor,” that “was pretty much all that was shared or common”
 among British-born subjects and those born in the far reaches of the empire. Id.; see
 also Clive Parry, Nationality and Citizenship Laws of the Commonwealth and of the
 Republic of Ireland 72 (1957) (noting “the frequent instances in which the apparently
 hard-and-fast rules laid down in Calvin’s Case seem to have been ignored or much
 modified” by the British Empire). English law, then, is only superficially an
 exemplar of the rule laid down in Calvin’s Case, a rule not faithfully followed by the
 English in their own empire. Even if English common law were a persuasive model
 for us to follow, it is not so clear in what direction it would ultimately lead.
                                           -20-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2558 Page 23 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 23



 to be a subject or citizen. “The Revolution . . . produced an expression of the general

 principles that ought to govern membership in a free society: republican citizenship

 ought to rest on consent . . . .” Kettner, supra, at 10. Those general principles were

 often carried forward in the major territorial acquisition treaties of the nineteenth

 century, which repeatedly gave inhabitants a choice regarding whether they would

 become American citizens. See supra Part I.B. The Supreme Court, having never

 addressed the extension of citizenship to a people lacking the desire to receive it, has

 not clarified the role of consent in this area of American law. But in our view, the

 role ascribed to consent to citizenship by the Founders and by our young country as it

 expanded westward undermines the persuasive force of a common law that paid it no

 mind.

         In sum, we interpret Wong Kim Ark’s discussion of English common law as

 an invocation of persuasive authority rather than an incorporation of binding caselaw.

 We take up Wong Kim Ark’s instruction to consider English common law in

 analyzing the extraterritorial application of the Citizenship Clause, but find little light

 shed by this endeavor.

                                             C

         Between these competing frameworks, the Insular Cases provide the more

 relevant, workable, and, as applied here, just standard. This is so for several reasons:

 1) the Insular Cases were written with the type of issue presented by this case in

 mind, whereas Wong Kim Ark was not; 2) the district court overread the weight

 accorded English common law by Wong Kim Ark; and 3) the Insular Cases permit

                                            -21-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2559 Page 24 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 24



 this court to respect the wishes of the American Samoan people, whereas Wong Kim

 Ark would support the imposition of citizenship on unwilling recipients.

    1) The Insular Cases contemplate the issue of constitutional extension to
       unincorporated territories; Wong Kim Ark does not.

        The Insular Cases grapple with the thorny question at the heart of this case:

 how does the Constitution apply to unincorporated territories? From the Uniformity

 Clause 11 to the Sixth Amendment, 12 the Supreme Court wrestled with which

 constitutional provisions would extend to the new territories and which would be left

 behind. These are issues that federal courts have continued to address, and in doing

 so have continued to apply the Insular framework. 13 This case falls squarely in that

 line of caselaw. It calls for the extension of another constitutional provision to

 another unincorporated territory. The Insular Cases are plainly relevant.

        Wong Kim Ark, in contrast, was not about the unincorporated territories at all.

 It was about a racist denial of citizenship to an American man born in an American

 state. Not only was it not about unincorporated territories, it was published months

 before the United States had even acquired its first unincorporated territory.

 Moreover, its holding interprets a Constitutional provision—which ignores the

 logically prior issue of whether the provision even applies to an unincorporated

 territory in the first place, the issue addressed by the Insular Cases.


        11
             Downes, 182 U.S. 244.
        12
             Balzac, 258 U.S. 298.
        13
             See Boumediene, 553 U.S. at 764.
                                            -22-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2560 Page 25 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 25



        Nor does it appear that the Supreme Court that wrote Wong Kim Ark

 understood its holding to govern the citizenship status of the peoples of the

 unincorporated territories. Recall that Downes, published a mere three years after

 Wong Kim Ark, contains dicta, unchallenged by any Justice, casting doubt on the

 constitutional extension of citizenship to the peoples of the new American territories.

 See, e.g., 182 U.S. at 279-80 (“We are also of opinion that the power to acquire

 territory by treaty implies, not only the power to govern such territory, but to

 prescribe upon what terms the United States will receive its inhabitants, and what

 their status shall be . . . .”). It is quite difficult to reconcile these dicta with the

 interpretation of Wong Kim Ark urged by the district court. The Justices who issued

 Wong Kim Ark clearly did not understand it as deciding the issue they opined on just

 three years later in Downes. Of course, it is possible for a court that issues a holding

 to remain ignorant of the full panoply of its implications. But Downes’ discussion of

 territorial citizenship without any mention of Wong Kim Ark suggests Wong Kim

 Ark stood for a more limited proposition than the one assigned it by the district court.

        For Wong Kim Ark to govern its analysis, the district court had to rely on the

 very general rule that the Fourteenth Amendment must be interpreted in light of

 English common law. Yet Wong Kim Ark itself advised: “It is a maxim, not to be

 disregarded, that general expressions, in every opinion, are to be taken in connection

 with the case in which those expressions are used. If they go beyond the case, they

 may be respected, but ought not to control the judgment in a subsequent suit when



                                              -23-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2561 Page 26 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 26



 the very point is presented for decision.” 169 U.S. at 679 (quotation omitted). 14 That

 maxim is one this court will heed.

    2) The district court overread the weight accorded English common law by Wong
       Kim Ark.

        As explained in Part II.B, we reject the district court’s interpretation of Wong

 Kim Ark insofar as it treats the English common law regarding subjectship as

 authoritative precedent for all questions concerning American citizenship. The text

 of Wong Kim Ark does not suggest this breathtakingly broad holding, and the

 Supreme Court’s omission of Wong Kim Ark in its discussion of citizenship in

 Downes further undercuts such an interpretation. All that Wong Kim Ark’s

 invocation of English common law suggests is its ordinary use as persuasive

 precedent. In this case, that historical context does little to edify our analysis.

    3) The Insular framework better upholds the goals of cultural autonomy and self-
       direction.

        We have grave misgivings about forcing the American Samoan people to

 become American citizens against their wishes. They are fully capable of making

 their own decision on this issue, and current law authorizes each individual Samoan

 to seek American citizenship should it be desired. The Insular Cases, despite their

 origins, allow us to respect the wishes of the American Samoan people within the

 framework of century-old precedent. It follows that they are not only the most



        14
          See also United States v. Rubin, 609 F.2d 51, 69 n.2 (2d Cir. 1979)
 (Friendly, J., concurring) (“A judge’s power to bind is limited to the issue that is
 before him . . . .”).
                                            -24-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2562 Page 27 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 27



 relevant precedents, but also the ones that lead to the most respectful and just

 outcome.

                                             III

        Under the Insular Cases’ framework, courts first consider whether a

 constitutional provision applies to unincorporated territories “by its own terms.”

 Examining Bd. of Engineers, Architects & Surveyors v. Flores de Otero, 426 U.S.

 572, 589 n.21 (1976). We interpret this as erecting something of a plain-language

 standard: if the text of the constitutional provision states that it applies to

 unincorporated territories, courts have no discretion to hold otherwise. See Tuaua,

 788 F.3d at 306 (explaining the Citizenship Clause does not apply to American

 Samoa by its own terms because its “scope . . . may not be readily discerned from the

 plain text or other indicia of the framers’ intent”). The Citizenship Clause’s

 applicability hinges on a geographic scope clause—“in the United States”—and a

 jurisdictional clause—“subject to the jurisdiction thereof.” Both the district court

 and the Tuaua court concluded that the Citizenship Clause leaves its geographic

 scope ambiguous. 15 We agree.


        15
           The Tuaua court also concluded that American Samoa does not meet the
 jurisdictional criterion because, as a “significantly self-governing political
 territor[y],” it was not “‘completely subject to [the United States’] political
 jurisdiction.” Id. at 305, 306 (quoting Elk, 112 U.S. at 102) (emphasis added in
 Tuaua quotation). On this point our analysis departs from that of our sibling circuit.
 By statute, American Samoans “owe[ ] permanent allegiance to the United States.” 8
 U.S.C. § 1101(a)(22)(B). Furthermore, as the only populated territory for which
 Congress has not passed an organic act, American Samoa is “unorganized” and
 therefore especially subject to American political control. Amendments to the

                                            -25-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2563 Page 28 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 28



       Two textual considerations push in opposite directions. The first compares the

 Fourteenth Amendment’s Citizenship Clause—“in the United States, and subject to

 the jurisdiction thereof”—to the Thirteenth Amendment’s prohibition of slavery—

 “within the United States, or any place subject to their jurisdiction.” U.S. Const.

 amends. XIII, XIV (emphases added). The “or” in the Thirteenth Amendment seems

 to contemplate places subject to American jurisdiction that are not within the United

 States, whereas the Citizenship Clause requires persons to be born in places that are

 both in the United States “and” subject to American jurisdiction. Because the

 Thirteenth Amendment seems to apply more broadly than the Citizenship Clause, it is

 plausible to conclude territories are covered by the Thirteenth Amendment but not

 the Citizenship Clause. This argument therefore supports a reading of the

 Citizenship Clause that does not encompass the territories. 16

       By comparison, the competing argument juxtaposes the Fourteenth

 Amendment’s Citizenship Clause in Section One with its apportionment provisions in

 Section Two. The former uses the broad term “in the United States,” whereas the

 latter apportions representatives “among the several States.” Because the Citizenship


 American Samoan Constitution, for example, require ratification by an act of
 Congress. 48 U.S.C. § 1662a. In our view, the statutory and practical control
 exercised by the United States over American Samoa render American Samoa subject
 to the jurisdiction of the United States.
       16
          Another textual consideration suggesting the Citizenship Clause’s exclusive
 application to state-born residents is its effect of rendering persons born in the United
 States “citizens of the United States and of the State wherein they reside.” U.S.
 Const. amend. XIV, § 1, cl. 1 (emphasis added).

                                           -26-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2564 Page 29 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 29



 Clause’s geographic term is broader than that of the apportionment provisions, it

 seems the Citizenship Clause’s geographic scope is broader than “the several States.”

       Neither of these arguments is entirely persuasive, with each depending on

 uncertain inferences. 17 Nor is the legislative history cited by Plaintiffs purporting to

 show that the framers of the Fourteenth Amendment understood the Citizenship

 Clause to apply to the territories dispositive. See, e.g., Cong. Globe, 39th Cong., 1st

 Sess. 2894 (Senator Trumbull’s statement that the Citizenship Clause “refers to

 persons everywhere, whether in the States or in the Territories or in the District of

 Columbia”). “[T]he legislative history of the Fourteenth Amendment . . . like most

 other legislative history, contains many statements from which conflicting inferences

 can be drawn . . . .” Afroyim v. Rusk, 387 U.S. 253, 267 (1967). Moreover,

 “[i]solated statements . . . are not impressive legislative history.” Garcia v. United

 States, 469 U.S. 70, 78 (1984) (quotation omitted). This is especially true given that

 the Fourteenth Amendment’s authors could only have been speaking of incorporated

 territories destined for statehood, not the unincorporated territories around which this

 case revolves.

       The analysis offered by the dissent rests entirely on eliding the distinction

 between incorporated and unincorporated territories. In the view presented by the




       17
          The dissent concludes the same. See Dissent at 29 (“From the Territories
 Clause and the Eighteenth Amendment, we can safely conclude that the term ‘United
 States’ doesn’t always include territories.”).
                                            -27-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2565 Page 30 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 30



 dissent, because territories on their way to becoming states were often 18 considered

 part of the United States in the nineteenth century, so too must unincorporated

 territories like American Samoa be considered “in the United States” for purposes of

 the Citizenship Clause. This argument requires rejecting the distinction between

 incorporated and unincorporated territories. Such a rejection is not ours to make.

 The Supreme Court established the distinction and relied on it repeatedly in the

 Insular Cases and thereafter. See, e.g., Dorr v. United States, 195 U.S. 138, 143

 (1904); Balzac, 258 U.S. at 304-06; Verdugo-Urquidez, 494 U.S. at 268-69. The

 dissent does not adequately explain on what grounds it casts aside this long-settled

 distinction. It simply assumes that all territories are alike, making evidence about

 incorporated territories in the nineteenth century sufficiently conclusive to resolve

 any ambiguity about the text of the Citizenship Clause. Because the dissent does not

 justify conflating incorporated and unincorporated territories, its historical evidence

 cannot resolve the meaning of the constitutional text.

       Not only is the distinction between incorporated and unincorporated territories

 firmly established in caselaw, it also undercuts the relevance of the evidence offered



       18
           The dissent characterizes available historical evidence as “uniformly”
 supporting its conclusion. Dissent at 2, 14. This seems an overstatement. A map
 published in the 1830s, for example, is titled “A map of the United States and part of
 Louisiana,” despite Louisiana having been a territory under one name or another
 since 1805. Mary Van Schaack, A Map of the United States and Part of Louisiana (c.
 1830), www.loc.gov/resource/g3700.ct000876/ (on file with the Library of
 Congress). And a dictionary cited by the dissent omits the territory of Alaska from
 its definition of the United States, an omission that the dissent speculates was
 “inadvertent.” Dissent at 9 n.6.
                                           -28-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2566 Page 31 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 31



 by the dissent. The dissent’s historical evidence merely suggests that the United

 States often, though not always, conceived of itself as including both states and the

 territories on their way to becoming states. This observation only carries us so far. It

 is no surprise that Americans from the era preceding the ratification of the Fourteenth

 Amendment, animated by an ideology of manifest destiny and in the throes of

 continuous territorial expansion, harbored an expansive understanding of the

 geographical scope of their country. But the territories those Americans had in mind

 are different than those around which this case turns. Those territories were

 generally geographically contiguous, in the process of being settled by American

 citizens, and destined for statehood. There is thus a meaningful distinction between

 such territories and overseas territories like American Samoa, one grounded in a

 sensible recognition of the dissimilar situations that prevailed in each category of

 territory. Only by entirely ignoring the differences between these two types of

 territories can the dissent find certainty. We are not prepared to cast aside this

 distinction, backed by both binding precedent and over a century of unbroken

 historical practice, to deem the text in question unambiguous.

       Were we to resolve the remaining ambiguity about the geographic scope of the

 Citizenship Clause, consistent historical practice would recommend a narrow

 interpretation. When faced with textual ambiguity, evidence of an unbroken

 understanding of the meaning of the text, confirmed by longstanding practice, is

 persuasive. “[A]n unbroken practice . . . openly [conducted] . . . by affirmative state

 action . . . is not something to be lightly cast aside.” Walz v. Tax Comm’n of City of

                                           -29-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2567 Page 32 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 32



 New York, 397 U.S. 664, 678 (1970). Congress has always wielded plenary

 authority over the citizenship status of unincorporated territories, a practice that itself

 harked back to territorial administration in the nineteenth century. See supra Part

 I.B. Residents of Puerto Rico, Guam, the Northern Mariana Islands, and the U.S.

 Virgin Islands each enjoy birthright citizenship by an act of Congress. 19 Moreover,

 Congress’ discretionary authority in this area has been upheld by every circuit court

 to have addressed the issue. 20 We resolve this case by application of the Insular

 Cases’ “impracticable and anomalous” framework rather than by relying on

 ambiguous constitutional text. Yet if the text were the decisive issue, then its

 consistent historical interpretation would counsel a narrow reading.

        A constitutional provision may “apply by its own terms” to an unincorporated

 territory, but the text of the Citizenship Clause does not require such application.

 The constitutional text alone is therefore not a sound basis on which to decide this

 case. Consistent historical practice suggests this textual ambiguity be resolved so as

 to leave the citizenship status of American Samoans in the hands of Congress, as the

 concurrence concludes. See Concurrence at 4.


         Article IV vests authority over the territories squarely in the hands of
        19

 Congress. “The Congress shall have power to dispose of and make all needful rules
 and regulations respecting the territory . . . .” U.S. Const. art. IV, § 3, cl. 2; see also
 Simms v. Simms, 175 U.S. 162, 168 (1899) (“In the territories of the United States,
 Congress has the entire dominion and sovereignty . . . .”).
        20
           See Tuaua, 788 F.3d at 302; Nolos v. Holder, 611 F.3d 279, 282-284 (5th
 Cir. 2010) (per curiam); Lacap v. INS, 138 F.3d 518,519 (3d Cir. 1998); Valmonte v.
 INS, 136 F.3d 914, 917-20 (2d Cir. 1998); Rabang v. INS, 35 F.3d 1449, 1451-53
 (9th Cir. 1994).
                                             -30-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2568 Page 33 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 33



                                            IV

       In light of the textual ambiguity, I proceed to the next stage of the Insular

 analysis: whether citizenship is a “fundamental personal right” as that term is

 defined by the Insular Cases. 21

       Under the Insular Cases, constitutional provisions that implicate fundamental

 personal rights apply without regard to local context. “[G]uaranties of certain

 fundamental personal rights declared in the Constitution” apply “even in

 unincorporated Territories.” Boumediene, 553 U.S. at 758 (quotation omitted). But

 “‘[f]undamental’ has a distinct and narrow meaning in the context of territorial

 rights.” Tuaua, 788 F.3d at 308. Even rights that we would normally think of as

 fundamental, such as the constitutional right to a jury trial, 22 are not “fundamental”

 under the framework of the Insular Cases. Instead, only those “principles which are

 the basis of all free government” establish the rights that are “fundamental” for

 Insular purposes. Dorr, 195 U.S. at 147 (quotation omitted).

       Several difficulties attend this step of the analysis. As an initial matter,

 parsing rights to determine whether they are truly necessary to free government is a

 somewhat uncomfortable inquiry. Assessing whether a personal right meets some

 instrumental threshold to qualify for fundamental status under the Insular framework



       21
          Because the concurrence does not join Parts IV and V of the analysis, the
 opinion shifts from “we” to “I” to make clear that these Parts do not command a
 majority.
       22
            Balzac, 258 U.S. 298.
                                           -31-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2569 Page 34 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 34



 is not only an unusual mode of inquiry, but one that is in some tension with the

 nature of individual rights, which we generally do not justify by their instrumental

 value but rather as ends unto themselves. I prefer the Hohfeldian use of the terms

 “rights” and “fundamental rights” and their correlatives, which would disallow such

 parsing. See generally Wesley Newcomb Hohfeld, Fundamental Legal Conceptions

 as Applied in Judicial Reasoning, 26 Yale L.J. 710 (1917). Exacerbating the

 challenge is the dearth of Supreme Court precedent from the Insular lineage to guide

 the analysis. I also question whether citizenship is properly conceived of as a

 personal right at all. As I see it, citizenship usually denotes jurisdictional facts, and

 connotes the Constitutional rights that follow. The district court inverted the proper

 order of the inquiry. The historic authority of Congress to regulate citizenship in

 territories—authority we are reluctant to usurp—indicates that the right is more

 jurisdictional than personal, a means of conveying membership in the American

 political system rather than a freestanding individual right.

        Even setting these conceptual difficulties aside, birthright citizenship does not

 qualify as a fundamental right under the Insular framework. Birthright citizenship,

 like the right to a trial by jury, is an important element of the American legal system,

 but it is not a prerequisite to a free government. Numerous free countries do not

 practice birthright citizenship, or practice it with significant restrictions, including




                                            -32-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2570 Page 35 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 35



 Australia, France, and Germany. 23 The United States, for its part, does not apply

 birthright citizenship to children of American citizens born abroad. 24 Nor has

 birthright citizenship proven necessary to safeguard basic human rights in American

 Samoa, where the rights to freedom of speech, freedom of religion, and due process

 of law are constitutionally guaranteed. 25 Under the particular definition supplied by

 the Insular Cases, birthright citizenship is not a fundamental right that would

 preclude application of the “impracticable and anomalous” standard.

                                            V

       Though its articulation postdates the Insular Cases, the lodestar of the Insular

 framework has come to be the “impracticable and anomalous” standard. Under this

 standard, “the question is which guarantees of the Constitution should apply in view

 of the particular circumstances, the practical necessities, and the possible alternatives

 which Congress had before it.” Reid, 354 U.S. at 75 (Harlan, J., concurring). As

 with all extraterritoriality questions, the answer turns on “objective factors and

 practical concerns.” Boumediene, 533 U.S. at 764. “In sum, we must ask whether

 the circumstances are such that recognition of the right to birthright citizenship




        See Graziella Bertocchi & Chiara Strozzi, The Evolution of Citizenship:
       23

 Economic and Institutional Determinants, 53 J. L. & Econ. 95, 99–100 (2010).
       24
          In such circumstances, the child becomes an American citizen due to the
 citizenship status of the parents. See, e.g., 8 U.S.C. § 1401(c).
       25
            See Revised Const. of Am. Samoa art. I, §§ 1-2.
                                           -33-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2571 Page 36 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 36



 would prove impracticable and anomalous, as applied to contemporary American

 Samoa.” Tuaua, 788 F.3d at 309 (quotation omitted).

       Two characteristics of contemporary American Samoa guide my analysis: the

 expressed preferences of the American Samoan people, and the potential disruption

 of their way of life by judicial imposition of citizenship.

                                             A

       No circumstance is more persuasive to me than the preference against

 citizenship expressed by the American Samoan people through their elected

 representatives.

       In the context of citizenship, there can hardly be a more compelling practical

 concern than that it is not wanted by the people who are to receive it. To impose

 citizenship in such a situation would violate a basic principle of republican

 association: that “governments . . . deriv[e] their [] powers from the consent of the

 governed.” Kennett v. Chambers, 55 U.S. (14 How.) 38, 41 (1852). This is a

 principle that animated the Founders’ rejection of their status as colonial subjects of

 the British empire. See supra Part I.B. “[T]he notion . . . that the tie between the

 individual and the community was contractual and volitional . . . shaped their

 response to the claims of Parliament and the king, legitimized their withdrawal from

 the British empire, . . . and underwrote their creation of independent governments.”

 Kettner, supra, at 10. This history undergirds what is a fundamental and timeless

 truth: a people’s incorporation into the citizenry of another nation ought to be done

 with their consent or not done at all.

                                           -34-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2572 Page 37 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 37



       Respect for this principle should be at its zenith in the case of territories born

 from American imperial expansion, a project that was always in significant tension

 with our aspirations toward representative democracy. “The fabric of American

 empire ought to rest on the solid basis of the consent of the People.” The Federalist

 No. 22 (Alexander Hamilton). We have sometimes failed to live up to Hamilton’s

 admonition. It is for this reason “that sovereignty and membership need to be

 reconceptualized in less rigid terms if we are to establish a political regime that

 overcomes historical subordination and justly rules over the territory and inhabitants

 of the United States.” T. Alexander Aleinikoff, Semblances of Sovereignty 183

 (2002). Recognizing consent as a cornerstone of a flexible approach to the extension

 of citizenship to the unincorporated territories is a step toward rectifying those

 mistakes.

       Though consent to citizenship is important among the “objective factors and

 practical concerns” that must be considered, Boumediene, 553 U.S. at 764, it need

 not be dispositive. Contrary to the dissent, my analysis certainly does not “require” a

 change in outcome for “every change in the popular will” of American Samoa.

 Dissent at 48. The Insular framework demands a holistic review of the prevailing

 circumstances in a territory; any future case would consider the totality of the

 relevant factors and concerns in the territory. “Ping-ponging” judicial outcomes are

 neither a necessary nor even a likely consequence of my reasoning. Id. I likewise

 would not expect such oscillation in congressional consideration of the will of

 American Samoans. The nature of citizenship makes consent an important

                                           -35-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2573 Page 38 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 38



 consideration for application of the “impracticable and anomalous” standard, but

 nothing in this opinion suggests consent must eclipse other factors.

       I agree with the representatives of the American Samoan government that “an

 extension of birthright citizenship without the will of the governed is in essence a

 form of ‘autocratic subjugation’ of the American Samoan people.” 26 While I am

 sympathetic to Plaintiffs’ desire for citizenship, to accept their position would be to

 impose citizenship over the expressed preferences of the American Samoan people.

 Such a result would be anomalous to our history and our understanding of the

 Constitution.

                                            B

       A further concern of extending birthright citizenship to American Samoa is the

 tension between individual constitutional rights and the American Samoan way of

 life (the fa’a Samoa). Fundamental elements of the fa’a Samoa rest uneasily



       26
          Plaintiffs counter that concerns about the wishes of the American Samoan
 people are wrongheaded for two reasons. First, such concerns “fundamentally
 misunderstand[] the nature of a written constitution,” which removed the scope of the
 Citizenship Clause beyond democratic influence. I disagree for the reasons explained
 above. Second, Plaintiffs argue the current preferences of American Samoans is
 “ephemeral,” and “history on this subject shows that they very well could change
 their minds.” This may be so. Circumstances may indeed change in the future. In
 that event, American Samoans retain the political remedy of requesting that Congress
 grant them American citizenship akin to that of Puerto Rico and the U.S. Virgin
 Islands. Congress has repeatedly done so with respect to other territories. The
 concurrence suggests the political branches rather than the courts are best positioned
 to consider the wishes of the American Samoan people. See Concurrence at 4. On
 this point I do not disagree. Those wishes are relevant for purposes of the Insular
 framework, but they are best acted upon by Congress, as has been the consistent
 historical practice.
                                           -36-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2574 Page 39 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 39



 alongside the American legal system. Constitutional provisions such as the Equal

 Protection Clause, the Takings Clause, and the Establishment Clause are difficult to

 reconcile with several traditional American Samoan practices, such as the matai

 chieftain social structure, communal land ownership, and communal regulation of

 religious practice. “In American Sāmoa’s case, ‘partial membership’ works to

 protect the customary institutions and traditions, and so a push for full equality [as

 American citizens] is not readily embraced by the American Sāmoan citizenry.”

 Kruse, supra, at 79.

       Plaintiffs, the dissent, and the amicus brief filed by the governments of other

 unincorporated territories question whether any of these harms are likely to befall

 American Samoa upon the extension of citizenship. They point out that, for example,

 the First Amendment and the Equal Protection Clause already apply to the

 unincorporated territories, regardless of anyone’s citizenship status. See Posadas de

 P.R. Assocs. v. Tourism Co. of P.R., 478 U.S. 328, 331 n.1 (1986); Flores de Otero,

 426 U.S. at 600. The amicus brief filed by other unincorporated territories asserts

 that, in their experience, American citizenship need not result in the undermining of

 local culture and autonomy. 27 Because the American Samoan aversion to citizenship

 is not founded on plausible concerns, they argue, it should receive less weight. The

 dissent echoes this argument. See Dissent at 43-44.



       27
          The American Samoan government replies that the comparison is inapposite
 because of differences between American Samoa’s cultural practices and those of
 other unincorporated territories.
                                           -37-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2575 Page 40 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 40



        Citizenship’s legal consequences for American Samoa are less certain than

 Plaintiffs and the dissent suggest, and the American Samoans’ cautious approach

 should be respected regardless. There is simply insufficient caselaw to conclude with

 certainty that citizenship will have no effect on the legal status of the fa’a Samoa.

 The constitutional issues that would arise in the context of America Samoa’s unique

 culture and social structure would be unusual, if not entirely novel, and therefore

 unpredictable. Citizenship status has often been an important factor in determining

 how the Constitution applies to the unincorporated territories. For example, the

 “most common interpretation of Reid,” the 1957 case that introduced the

 “impracticable and anomalous” standard, was that “citizenship [was] the fundamental

 variable” in determining the constitutional rights afforded to inhabitants of

 unincorporated territories. Raustiala, supra, at 150. Citizenship simply cannot be

 confidently declared irrelevant to how the Constitution will affect American Samoa.

 And even if the contrary conclusion were tenable, it is not the role of this court to

 second-guess the political judgment of the American Samoan people. As stated

 throughout, the considerations discussed in this section belong most properly to

 Congress at the initial stage, not to us.

        Required by the Insular framework to weigh the practical considerations

 concerning the extension of the constitutional right to birthright citizenship to

 American Samoa, I would hold that the extension of United States birthright

 citizenship is impracticable and anomalous.



                                             -38-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2576 Page 41 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 41



                                       VI

       The judgment of the district court is REVERSED.




                                      -39-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2577 Page 42 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 42



 20-4017, 20-4019, Fitisemanu v. United States
 TYMKOVICH, Chief Judge, concurring.

       This case calls upon us to determine whether an individual born in a United

 States territory is “born . . . in the United States” within the meaning of the

 Citizenship Clause of the Fourteenth Amendment. U.S. Const. amend. XIV, § 1

 (“All persons born or naturalized in the United States, and subject to the

 jurisdiction thereof, are citizens of the United States and the State wherein they

 reside.”). Curiously, the question of whether individuals born in U.S. territories

 are citizens by virtue of the Citizenship Clause has been neglected in the century

 and a half since the Fourteenth Amendment was ratified. 1

       Because the Supreme Court has never defined the territorial scope of the

 Citizenship Clause, we must start by using traditional tools of constitutional

 interpretation: text, structure, and history. See Zivotofsky v. Clinton, 566 U.S.

 189, 201 (2012) (“[C]onstitutional interpretation . . . demands careful examination

 of the textual, structural, and historical evidence.”). Only if those tools fail us,

 and the meaning of “in the United States” is indeterminate, do we turn to Supreme

 Court authorities such as Wong Kim Ark or the Insular Cases for guidance.




       1
          Recent scholarship is stepping into the void. See e.g. Michael D.
 Ramsey, Originalism and Birthright Citizenship, 109 Geo. L.J. 405 (2020)
 (arguing the original public meaning of the Citizenship Clause extends birthright
 citizenship to territorial residents); Developments in the Law The U.S.
 Territories, 130 Harv. L. Rev. 1616, 1680 (2017) (arguing courts should not
 extend the reach of the Citizenship Clause to unwilling territories).
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2578 Page 43 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 43



       Though I might weigh the inter-textual evidence differently, I ultimately

 agree with the majority (and the district court) that the precise geographic scope

 of the Citizenship Clause cannot be divined from the text and constitutional

 structure. Accord Tuaua v. United States, 788 F.2d 300, 303 (D.C. Cir. 2015)

 (“The text and structure alone are insufficient to divine the Citizenship Clause’s

 geographic scope.”). 2

       Nor am I persuaded that historical evidence of the Clause’s original public

 meaning resolves this case. To be sure, some evidence supports the view that “in

 the United States” encompassed “the territories.” But the evidence supporting

 Fitisemanu’s position largely consists of floor statements by individual

 legislators, which may not have aligned with common public understanding. Cf.

 N.L.R.B. v. SW Gen., Inc., 137 S. Ct. 929, 943 (2017) (“[F]loor statements by

 individual legislators rank among the least illuminating forms of legislative

 history.”).

       At the time of ratification, moreover, the United States lacked material

 overseas possessions or territories. 3 Any mention of “the territories” referred to

       2
         Other constitutional provisions used more precision. See, e.g., U.S.
 Const. amend. XVIII (prohibiting the sale and manufacture of alcohol in “the
 United States and all territory subject to the jurisdiction thereof”) (emphasis
 added).
       3
         The sole exception is Alaska. But the Alaska Purchase Treaty, by its
 express terms, extended U.S. citizenship to all non-Native inhabitants of the
 newly-annexed territory, unless they returned to Russia within three years of the
                                                                      (continued...)

                                          -2-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2579 Page 44 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 44



 contiguous United States territories destined for statehood, and statehood resolved

 citizenship concerns. No new territories were acquired during the thirty years

 between ratification in 1868 and the Spanish-American War in 1898. While we

 are interested in divining the original meaning of the Citizenship Clause rather

 than its original expected application, these historical facts diminish the probative

 weight of legislators’ off-the-cuff statements about the geographic scope of the

 phrase “in the United States.” See Lawrence B. Solum, Triangulating Public

 Meaning: Corpus Linguistics, Immersion, and the Constitutional Record, 2017

 B.Y.U. L. Rev. 1621, 1637 (2017) (“The meaning of a text is one thing;

 expectations about how the text will or should be applied to particular cases or

 issues is another.” But “original expected applications . . . can provide evidence

 of original public meaning.”). And interestingly enough, more than a century

 after ratification, no case has yet reached the Supreme Court that applies the

 Citizenship Clause to the extended territories or, for that matter, the United States

 proper.

       The cases, unfortunately, are not much help either. As the majority

 explains, Wong Kim Ark did concern a dispute over citizenship and was decided at

 the dawn of the twentieth century, when the nation had just acquired significant

 insular possessions. But while its reasoning suggests birthright citizenship would


       3
         (...continued)
 treaty’s ratification.

                                          -3-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2580 Page 45 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 45



 extend to those territories, the case does not squarely address the question

 because the plaintiff was born in the State of California. See United States v.

 Wong Kim Ark, 169 U.S. 649, 693 (1898). And, although a plurality in Downes

 pronounced that American citizenship does not extend to “non-incorporated”

 territories, that case was not brought squarely under the Citizenship Clause.

 Downes v. Bidwell, 182 U.S. 244, 279 80 (1901).

       Faced with an ambiguous constitutional text, equivocal evidence of its

 original public meaning, and uncertain Supreme Court precedent, we are left with

 historical practice. The settled understanding and practice over the past century

 is that Congress has the authority to decide the citizenship status of

 unincorporated territorial inhabitants. On this basis, I would reverse.

       In my view, either party’s reading of the Citizenship Clause is plausible, so

 I resolve the tie in favor of the historical practice, undisturbed for over a century,

 that Congress has the authority to determine the citizenship status of

 unincorporated territorial inhabitants. Finally, although I agree with much of

 Judge Lucero’s reasoning endorsing consideration of the wishes of the American

 Samoan people, I would leave that consideration to the political branches and not

 to our court.

       Accordingly, I join the majority except for Parts IV and V.




                                           -4-
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2581 Page 46 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 46



 Fitisemanu, et al. v. United States of America, et al., Nos. 20-4017,
 20-4019
 BACHARACH, J., dissenting.

       As Justice Brandeis once observed, “the only title in our democracy

 superior to that of President is the title of citizen.” U.S. Dep’t of

 Homeland Sec. & U.S. Citizenship & Immigr. Servs., The Citizen’s

 Almanac 2 (2007) (cleaned up). The district court concluded that this title

 extends to the people of American Samoa, and I agree. 1

       The Fourteenth Amendment’s Citizenship Clause extends birthright

 citizenship to every person “born . . . in the United States.” U.S. Const.

 amend. XIV, § 1, cl. 1. 2 For three reasons, this clause provides citizenship

 to the three individual plaintiffs.


 1
       The district court enjoined the defendants from denying citizenship
 to anyone born in American Samoa. The parties agree that if we were to
 affirm, we should order the district court to narrow its injunction. I too
 agree. See Part V(B), below.
 2
       The clause is also limited to individuals “subject to the [United
 States’] jurisdiction.” U.S. Const. Amend. XIV, § 1, cl. 1. The majority
 acknowledges that natives of American Samoa are subject to the United
 States’ jurisdiction. But in my view, the American Samoan government
 forfeited this issue.

       For the first time on appeal, the American Samoan government
 argues that American Samoa isn’t “subject to the jurisdiction” of the
 United States. Because the issue wasn’t raised in district court, the
 argument is forfeited. Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1127–
 28 (10th Cir. 2011).

       The American Samoan government asserts that this Court can decide
 the issue because the district court decided the issue. This assertion is
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2582 Page 47 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 47



       First, all were born in American Samoa, which is a territory “in the

 United States.” When the Fourteenth Amendment was ratified, courts,

 dictionaries, maps, and censuses uniformly regarded territories as land “in

 the United States.”

       Second, even if the territory of American Samoa lay outside the

 United States, the Citizenship Clause would apply because citizenship is a

 fundamental right.

       Third, even if the right were not fundamental, applying the

 Citizenship Clause to the three American Samoan plaintiffs would not be

 impracticable or anomalous.

       Because the plaintiffs are U.S. citizens, I would affirm.




 incorrect. The district court stated only in passing that American Samoans
 are subject to the jurisdiction of the United States. Appellants’ App’x vol.
 3, at 627. The court didn’t discuss the issue in greater detail because

       •     the American Samoan government hadn’t raised the issue and

       •     the U.S. Government had conceded the issue.

 Id. at 595. We thus consider the argument forfeited. Given the forfeiture,
 we’d ordinarily apply the plain-error standard. Richison, 634 F.3d at 1130–
 31. But the American Samoan government hasn’t discussed the plain-error
 standard, which we treat as a waiver. See id.

                                       2
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2583 Page 48 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 48



 I.    The issue arises from a challenge brought by three American
       Samoan natives residing in Utah.

       This appeal stems from a suit by three individuals: John Fitisemanu,

 Pale Tuli, and Rosavita Tuli. 3 All were born in American Samoa and

 currently live in Utah.

       Though the three individuals were born in the United States, the U.S.

 government considers them non-citizen “nationals.” 8 U.S.C. § 1408(1).

 Because they are not classified as citizens, they cannot vote (Utah Const.

 art. IV, § 5; Utah Code Ann. § 20A-2-101(1)(a)), run for federal or state

 office (U.S. Const. art. I, § 2, cl. 2; id. art. II, § 1, cl. 5; Utah Code Ann.

 § 20A-9-201(1)(a)), serve as military officers (10 U.S.C. § 532(a)(1)), 4 or

 serve on a jury (28 U.S.C. § 1865(b)(1); Utah Code Ann. § 78B-1-

 105(1)(a)).

       The three individuals claim U.S. citizenship. The district court

 agreed and granted them summary judgment. The federal government has

 appealed, with the support of the American Samoan government.




 3
       A nonprofit corporation, the Southern Utah Pacific Island Coalition,
 also appears as a plaintiff. This corporation is based in Utah.
 4
        But they can fight our wars, and American Samoans have enlisted in
 our military at a greater rate, per capita, than citizens of any other state or
 territory. U.S. Army Reserve, American Samoa At A Glance (2014),
 available at https://www.usar.army.mil/Portals/98/Documents/At%20A%
 20Glance%20Prints/Samoa ataglance.pdf (last visited May 17, 2021).
                                         3
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2584 Page 49 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 49



 II.    We conduct de novo review, applying the summary-judgment
        standard.

        Our review is de novo. Navajo Nation v. San Juan Cty., 929 F.3d

 1270, 1280 (10th Cir. 2019). In applying de novo review, we view the

 evidence in the light most favorable to the federal and American Samoan

 governments. Stender v. Archstone-Smith Operating Trust, 910 F.3d 1107,

 1111 (10th Cir. 2018). With this view of the evidence, we consider whether

 the plaintiffs have shown (1) the lack of a genuine dispute of material fact

 and (2) entitlement to judgment as a matter of law. Zahourek Sys., Inc. v.

 Balanced Body Univ., LLC, 965 F.3d 1141, 1143 (10th Cir. 2020).

 III.   The Citizenship Clause unambiguously applies to natives of
        American Samoa.

        The Citizenship Clause of the Fourteenth Amendment provides: “All

 persons born or naturalized in the United States, and subject to the

 jurisdiction thereof, are citizens of the United States . . . .” U.S. Const.

 amend. XIV, § 1, cl. 1. The threshold issue is the meaning of “in the

 United States.”

        A.    We interpret the Citizenship Clause based on its text, its
              purpose, and our national experience.

        “[W]e interpret the Constitution in light of its text, purposes, and

 ‘our whole experience’ as a Nation.” NLRB v. Noel Canning, 573 U.S. 513,

 557 (2014) (quoting Missouri v. Holland, 252 U.S. 416, 433 (1920)). To

 learn the meaning of the text, we consider the lens of the


                                        4
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2585 Page 50 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 50



       •     1866 Congress, which drafted the Citizenship Clause, and

       •     the state legislatures, which ratified the clause from 1866 to
             1868.

 See District of Columbia v. Heller, 554 U.S. 570, 634–35 (2008).

       B.    The phrase “in the United States” unambiguously includes
             United States territories like American Samoa.

       To determine the meaning of the Citizenship Clause, we first

 consider the public understanding of the phrase “in the United States” from

 1866 to 1868. NLRB, 573 U.S. at 526–27. At that time, Congress and

 ordinary Americans understood that U.S. citizenship extended to everyone

 born within the nation’s territorial limits who did not owe allegiance to

 another sovereign entity. This understanding is reflected in (1) the judicial

 opinions decided by 1868, (2) the dictionaries, maps, and censuses from

 the era, (3) the debates surrounding the Citizenship Clause, and (4) the

 common law’s conception of a citizen.

       1.    American Samoa is a United States territory.

       Over a century ago, the chiefs of American Samoa’s seven islands

 ceded their territory to the United States. See Instrument of Cession,

 Chiefs of Tutuila-U.S., April 17, 1900 (Tutuila and Aunu’u Islands),

 available at https://history.state.gov/historicaldocuments/frus1929v01/d853

 (last visited May 17, 2021); Instrument of Cession, Chiefs of Manu’a-U.S.,

 July 14, 1904 (Ta’u, Olosega, Ofu, and Rose Islands), available at

 https://history.state.gov/historicaldocuments/frus1929v01/d855 (last
                                       5
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2586 Page 51 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 51



 visited May 21, 2021). In return, the United States promised to respect

 American Samoans’ property rights. Instrument of Cession: Chiefs of

 Tutuila to United States Government; Instrument of Cession: Chiefs of

 Manu’a to United States Government. Congress ratified these cessions. 48

 U.S.C. § 1661(a); see also 48 U.S.C. § 1662 (providing U.S. sovereignty

 over Swains Island). Upon ratification, American Samoa became a territory

 of the United States. See, e.g., 48 U.S.C. §§ 1731–33 (identifying

 American Samoa as the “Territory of American Samoa”).

          2.   Contemporary judicial opinions included the territories as
               part of the United States.

          To discern what ordinary Americans meant in 1866 to 1868 by the

 phrase “in the United States,” we can consider contemporary judicial

 opinions. In the nineteenth century, “[c]ourts . . . commonly referred to

 U.S. territories as ‘in’ the United States.” Michael D. Ramsey, Originalism

 and Birthright Citizenship, 109 Geo. L.J. 405, 426 (2020).

          For example, in the early part of the century, the Supreme Court

 observed that

          •    “the United States” “is the name given to our great republic,
               which is composed of States and territories” and

          •    “the territory west of the Missouri [was] not less within the
               United States . . . than Maryland or Pennsylvania.”

 Loughborough v. Blake, 18 U.S. (5 Wheat.) 317, 319 (1820) (Marshall,

 C.J.).


                                         6
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2587 Page 52 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 52



       Justice Story, riding Circuit, also explained that “[a] citizen of one

 of our territories is a citizen of the United States.” Picquet v. Swan, 19 F.

 Cas. 609, 616 (C.C.D. Mass. 1828).

       About 25 years later, the Court considered whether U.S. tariffs had

 been properly applied to products coming from outside the United States

 into the Territory of California after its cession by treaty. Cross v.

 Harrison, 57 U.S. (16 How.) 164, 181, 197 (1853). The Court answered

 “yes,” considering the Territory of California as “part of the United

 States.” Id. at 197–98.

       And in 1867, the Supreme Court observed that U.S. citizens included

 inhabitants of “the most remote States or territories.” Crandall v. State of

 Nevada, 73 U.S. (6 Wall.) 35, 48–49 (1867) (quoting Smith v. Turner (The

 Passenger Cases), 48 U.S. (7 How.) 283, 492 (1849) (Taney, C.J.,

 dissenting)). 5

       The American Samoan government points out that in Fleming v.

 Page, the Supreme Court held that Tampico (a port in Tamaulipas, Mexico)



 5
       A leading attorney of the era, William Rawle, also observed that
 “every person born within the United States, its territories or districts,
 whether the parents are citizens or aliens, is a natural born citizen in the
 sense of the [c]onstitution . . . .” William Rawle, A View of the
 Constitution of the United States of America 86 (Philip H. Nicklin, 2d ed.
 1829); see Stewart Jay, The Status of the Law of Nations in Early American
 Law, 42 Vand. L. Rev. 819, 826–27 (1989) (stating that Mr. Rawle was a
 U.S. Attorney and a leading attorney of the period).

                                        7
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2588 Page 53 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 53



 was not “in the United States” even though the port was occupied by the

 U.S. military during the Mexican-American war. 50 U.S. 603, 614–16

 (1850). But the Court clarified that even though other nations had to regard

 Tampico as U.S. territory, the port was not “territory included in our

 established boundaries” without a formal cession or annexation. Id. So the

 opinion doesn’t address whether territories of the United States are “in the

 United States.”

       3.    Contemporary dictionaries, maps, and censuses included the
             territories as part of the United States.

       We may also consider contemporary dictionaries, maps, and

 censuses. See NLRB v. Noel Canning, 573 U.S. 513, 527 (2014) (looking to

 contemporary dictionaries to interpret the Recess Appointments Clause);

 New Jersey v. New York, 523 U.S. 767, 797–803, 810 (1998) (looking to

 historical censuses and maps to allocate Ellis Island between New York

 and New Jersey); Michigan v. Wisconsin, 270 U.S. 295, 301–07, 316–17

 (1926) (using the same method to establish state boundaries).

       Like judicial opinions, dictionaries of the era regarded territories as

 land “in the United States.”

       For example, the 1867 edition of Webster’s Dictionary defined

 “Territory” as “2. A distant tract of land belonging to a prince or state. 3.

 In the United States, a portion of the country not yet admitted as a State

 into the Union, but organized with a separate legislature, a governor.”


                                       8
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2589 Page 54 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 54



 William G. Webster & William A. Wheeler, Academic Edition. A

 Dictionary of the English Language, explanatory, pronouncing,

 etymological, and synonymous. Mainly abridged from the latest edition of

 the quarto dictionary of Noah Webster at 434 (1867).

       The next year, Judge John Bouvier’s legal dictionary defined

 “Territory” even more broadly as “[a] portion of the country subject to and

 belonging to the United States which is not within the boundary of any of

 the States.” II John Bouvier, A Law Dictionary, Adapted to the

 Constitution and Laws of the United States of America, and of the Several

 States of the American Union 587 (George W. Childs 12th ed. rev. 1868).

       Fifteen years later, this dictionary defined “United States of

 America” to include Alaska—an unincorporated territory—in the definition

 of “United States of America.” II John Bouvier, A Law Dictionary, Adapted

 to the Constitution and Laws of the United States of America, and of the

 Several States of the American Union 765 (J. P. Lippincott and Co., 15th

 ed. rev. 1883); 6 see note 8, below (discussing Alaska’s unincorporated


 6
       The American Samoan government points out that Alaska is omitted
 from the definition of the “United States of America” in the 1868 edition
 of this dictionary. See II John Bouvier, A Law Dictionary, Adapted to the
 Constitution and Laws of the United States of America, and of the Several
 States of the American Union 622 (George W. Childs 12th ed. rev. 1868).
 But later editions of the same dictionary added Alaska (even while it
 remained unincorporated), suggesting that the omission had been
 inadvertent. See text accompanying note. In any event, omission of Alaska
 in the 1868 edition sheds little insight into the meaning of the “United

                                       9
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2590 Page 55 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 55



 status prior to 1891). So contemporary dictionaries regarded territories as

 “in the United States.”

       This understanding is also apparent in contemporary maps and census

 records. For example, the 1857 map of the United States included the

 territories of Washington, Oregon, Nebraska, Nevada, Utah, New Mexico,

 Arizona, Dakota, and Indian Territory (later Oklahoma):




 States” during the drafting and ratification of the Citizenship Clause.
 Kevin P. Tobia, Testing Ordinary Meaning, 134 Harv. L. Rev. 726, 295
 (2020).

                                      10
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2591 Page 56 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 56



 Henry D. Rogers, W. & A.K. Johnston Ltd. & Edward Stanford Ltd.,

 General map of the United States, showing the area and extent of the free

 & slave-holding states & the territories of the Union: also the boundary of

 the seceding states (1857), available at https://www.loc.gov/resource/

 g3701e.cw1020000/ (last visited on May 13, 2021) (on file at the Library

 of Congress). Similarly, the 1868 map of the United States contained the

 territories, including the new unincorporated territory of Alaska:




 H. H. Lloyd & Co., The Washington map of the United States (1868),

 available at https://www.loc.gov/resources/g3700.ct002969/ (last visited

 May 13, 2021) (on file at the Library of Congress).

                                      11
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2592 Page 57 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 57



       Like contemporary maps, the censuses of the era showed territories

 as part of the United States. For example, the 1854 census stated that

 “[t]he United States consist at the present time (1st July 1854,) of thirty-

 one independent States and nine Territories . . . .” J.D.B. De Bow,

 Superintendent of the U.S. Census, Statistical View of the United States

 35–36 (A.O.P. Nicholson, 1854).

       In 1870, the government conducted another census, again

       •     listing both states and territories as the region constituting the
             United States and

       •     including the unincorporated territory of Alaska:




                                       12
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2593 Page 58 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 58



 Francis A. Walker, Statistical atlas of the United States based on the

 results of the ninth census 1870 with contributions from many eminent men

 of science and several departments of the government (image 32) (1874),

 available at https://www.loc.gov/loc.gmd/g3701gm.gct00008 (last visited

 May 13, 2021) (on file at the Library of Congress). The census thus

 derived the area of “the United States” by including the territories as well

 as the states.




                                      13
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2594 Page 59 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 59



       As shown by contemporary judicial opinions, dictionaries, maps, and

 censuses, U.S. territories were uniformly considered “in the United

 States.” There was nothing uncertain or ambiguous about the application of

 the Citizenship Clause to the territories. So when the United States

 acquired American Samoa as a territory, everyone born in the territory

 became a U.S. citizen. We need not look beyond the text of the Citizenship

 Clause to determine the plaintiffs’ citizenship.

       4.    The drafters and ratifiers interpreted the Citizenship
             Clause to encompass territories.

       Even if we were to look beyond the constitutional text, however, we

 would find confirmation of the unambiguous meaning of the Citizenship

 Clause. One meaningful source is the congressional debates leading to the

 enactment of the Citizenship Clause; the statements in these debates

 provide “valuable” input on what “contemporaneous opinions of jurists and

 statesmen” regarded as the “legal meaning” of the Citizenship Clause.

 United States v. Wong Kim Ark, 169 U.S. 649, 699 (1898). 7 These


 7
       Chief Judge Tymkovich discounts the historical value of these floor
 statements, suggesting that they “may not have aligned with common
 public understanding.” Tymkovich, C.J. Concurrence at 2. But the Supreme
 Court thought differently, relying on the legislators’ floor statements on
 the meaning of the Citizenship Clause as “valuable” “contemporaneous
 opinions of jurists and statesmen upon the legal meaning of the words
 themselves.” Wong Kim Ark, 169 U.S. at 699.

       Disregarding the Supreme Court’s own reliance on these floor
 statements, the concurrence points to a law review article by Professor

                                      14
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2595 Page 60 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 60



 statements can also provide evidence of the people’s understanding,

 especially if “there is evidence that these statements were disseminated to

 the public.” McDonald v. City of Chicago, 561 U.S. 742, 828 (2010)

 (Thomas, J., concurring in part & concurring in the judgment).

       Senator Jacob Howard proposed amending the Constitution to include

 the Citizenship Clause. Cong. Globe, 39th Cong., 1st Sess. 2869 (1866).

 The Senate adopted his proposed amendment after considering whether its

 language extended citizenship to the children of American Indians and

 Chinese immigrants. Id. at 2890–97.

       In wording the amendment, Senator Howard drew from Senator

 Lyman Trumbull’s draft of the 1866 Civil Rights Act. Id. at 2894. Given

 the reliance on the Civil Rights Act, Senator Trumbull commented on his

 understanding of the phrase “in the United States,” stating that it “refers to

 persons everywhere, whether in the States or in the Territories or in the

 District of Columbia.” Id. at 2894.

       Eleven other Senators spoke, all agreeing with Senator Trumbull. Id.

 at 2890–97. For example, in discussing the extension of citizenship to

 children of American Indians, the Senators considered the Ojibwe



 Michael Ramsey. Tymkovich, C.J. Concurrence at 1 n.1. But Professor
 Ramsey thinks it clear that the drafters and public had viewed the
 Citizenship Clause as applicable to everyone born in territories subject to
 permanent U.S. sovereignty. Michael D. Ramsey, Originalism and
 Birthright Citizenship, 109 Geo. L.J. 405, 427–28, 432 (2020).

                                       15
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2596 Page 61 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 61



 (Chippewa) people in the state of Wisconsin, the Navajo Nation in the

 then-territory of New Mexico, and the Tribes in the unorganized “region of

 the country within the territorial limits of the United States.” Id. at 2892,

 2894. No Senator questioned whether residents of the American Indian

 tribes were “in the United States.” Id. at 2890–97; Michael D. Ramsey,

 Originalism and Birthright Citizenship, 109 Geo. L.J. 405, 427–29 (2020).

 Each “knew and properly respected the old and revered decision in the

 Loughborough-Blake case,” where Chief Justice Marshall had referred to

 “the United States” as “the name given to our great Republic which is

 composed of States and territories.” Letter from J.B. Henderson to Hon.

 C.E. Littlefield (June 28, 1901), reproduced in Charles E. Littlefield, The

 Insular Cases (II: Dred Scott v. Sandford), 15 Harv. L. Rev. 281, 299

 (1901) (quoting Loughborough v. Blake, 18 U.S. 317, 319 (1820)).

       News of this debate was carried the next day in the New York

 Herald, the country’s best-selling newspaper, and other papers. See N.Y.

 Herald, May 31, 1866, at 1; Akhil Reed Amar, The Bill of Rights: Creation

 and Reconstruction 187 (Yale Univ. Press, 2008); see also N. Y. Times,

 May 31, 1866, at 1 (carrying the debate); Chi. Trib., May 31, 1866, at 1

 (carrying the debate). So the Citizenship Clause was understood to apply to

 the territories.




                                       16
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2597 Page 62 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 62



       5.    The ratifiers had fresh experience in acquiring Alaska
             through a treaty silent on incorporation or statehood.

       The majority says that the drafters of the Fourteenth Amendment

 “could only have been speaking of incorporated territories destined for

 statehood, not the unincorporated territories around which this case

 revolves.” Maj. Op. at 27. But this distinction would have meant nothing

 from 1866 to 1868, because the term “unincorporated territory” had no

 meaning. The term would not be coined for another 35 years. Downes v.

 Bidwell, 182 U.S. 244, 311–14 (1901) (White, J., concurring).

       And the ratifiers had fresh experience with acquiring territory not yet

 destined for statehood. Only a year before ratification, the United States

 acquired the Territory of Alaska. This acquisition was memorialized in a

 treaty, which didn’t mention statehood or incorporation. Cession of Alaska,

 Russ.-U.S., T.S. No. 301, Mar. 30, 1867. By contrast, the United States’

 other treaties had “specifically provided that the inhabitants of the ceded

 territories should be incorporated into the Union.” Max Farrand, Territory

 and District, 5 Am. Hist. Rev. 676, 678 (1900). So it is not clear that

 Congress and the public anticipated Alaska’s inclusion as a state. See id. at

 679–80 (stating over 30 years later that “there is no intention [among

 representative institutions] of incorporating [Alaska] as a state” and “no

 immediate probability that it [would] be so incorporated”).




                                      17
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2598 Page 63 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 63



       Despite the lack of any mention of statehood or incorporation of

 Alaska, the treaty said:

       The inhabitants of the ceded territory . . . shall be admitted to
       the enjoyment of all of the rights, advantages, and immunities of
       citizens of the United States; and shall be maintained and
       protected in the free enjoyment of their liberty, property, and
       religion.

 Cession of Alaska, Russ.-U.S., T.S. No. 301, art. III, Mar. 30, 1867

 (Alaska).

       At the time, no one considered Alaska either incorporated or

 unincorporated because the terms hadn’t yet been coined. But the United

 States accepted the Territory of Alaska through a treaty requiring equal

 treatment with U.S. citizens. 8



 8
       The Supreme Court later suggested in Rassmussen v. United States,
 197 U.S. 516 (1905), that Alaska had become incorporated in 1891. There
 the Supreme Court held that Alaska had been incorporated based on “the
 text of the treaty by which Alaska was acquired, . . . the action of Congress
 thereunder, and the reiterated decisions of this Court.” Id. at 525. Along
 with the treaty’s “purpose to incorporate,” the Rassmussen Court relied on

       •     1868 Congressional acts,

       •     1891 Congressional and Court actions,

       •     an 1896 Supreme Court opinion recognizing the import of those
             1891 actions (Coquitlam v. United States, 163 U.S. 346
             (1896)), and

       •     a 1904 Supreme Court opinion recognizing the import of the
             1896 opinion (Binns v. United States, 194 U.S. 486 (1904)).


                                        18
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2599 Page 64 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 64



       Roughly four decades later, Manu’a—a substantial part of American

 Samoa—ceded itself to the United States, obtaining the same assurance of

 equal treatment with U.S. citizens:

       [T]here [would] be no discrimination in the suffrages and
       political privileges between the present residents of said Islands
       and citizens of the United States dwelling therein, and also that
       the rights of the Chiefs in each village and of all people
       concerning their property according to their customs shall be
       recognized.

 Instrument of Cession, Chiefs of Manu’a-U.S., July 14, 1904 (Ta’u,

 Olosega, Ofu, and Rose Islands), available at

 https://history.state.gov/historicaldocuments/frus1929v01/d855.

       Though the drafters and ratifiers of the Fourteenth Amendment

 couldn’t have had American Samoa in mind, the country had just acquired

 the territory of Alaska, promising no discrimination in the political

 privileges enjoyed by U.S. citizens—the same promise extended in 1904 in

 the second cession of American Samoan land. And Alaska was considered

 “in the United States.” See Part III(B)(3), above.

       Even if we were to look beyond the unambiguous constitutional text,

 we’d find that the Citizenship Clause’s plain language wasn’t accidental:




 See Rassmussen, 197 U.S. at 523–25. So Rassmussen suggests that Alaska
 was unincorporated prior to 1891. Id.; cf. Max Farrand, Territory and
 District, 5 Am. Hist. Rev. 676, 679–80 (1900) (noting even by 1900,
 incorporation of Alaska seemed unlikely in the near future).

                                       19
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2600 Page 65 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 65



 The drafters intended the clause to extend birthright citizenship to

 everyone born in the U.S. territories as well as the states.

       6.    The Fourteenth Amendment re-inscribed the common-law
             application of jus soli to the states and the territories.

       From the Founding, Congress had viewed the new nation to include

 the territories. Before adopting the Constitution, Congress had called the

 Northwest Territory “part” of the “Confederacy of the United States of

 America.” Northwest Ordinance of 1787, § 14, art. 4, 1 Stat. 51 (July 13,

 1787); Northwest Ordinance of 1789, ch. 8, 1 Stat. 50, 50–53 (1789).

       But the U.S. Constitution did not initially define the “United States”

 or say who would be considered its citizens. U.S. Const. (1791). Given this

 omission in the Constitution, courts defined the citizenry based on the

 common law. See, e.g., Dawson’s Lessee v. Godfrey, 8 U.S. (4 Cranch)

 321, 322–24 (1808); Minor v. Happersett, 88 U.S. (21 Wall.) 162, 167–68

 (1874).

       The common law viewed everyone born in the sovereign’s dominion

 as subjects of the sovereign. Inglis v. Trs. of Sailor’s Snug Harbor, 28 U.S.

 (3 Pet.) 99, 155 (1830) (Story, J., concurring). “Dominion” was a broad

 concept that included “colonies and dependencies.” Calvin’s Case (1608),

 77 Eng. Rep. 377, 409; see also Inglis, 28 U.S. at 120 (stating that “all

 persons born within the colonies of North America, whilst subject to the

 crown of Great Britain, were natural born British subjects”). The sovereign


                                       20
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2601 Page 66 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 66



 changed with the American Revolution, but the common-law concept of

 citizenship remained, continuing “the fundamental rule of citizenship by

 birth” within the dominion of the United States. United States v. Wong Kim

 Ark, 169 U.S. 649, 658–64, 674 (1898). The territories, the Supreme Court

 explained, are “political subdivisions of the outlying dominion of the

 United States.” First Nat’l Bank v. Yankton Cty., 101 U.S. 129, 133 (1879).

       Despite the common law’s broad conception of birthright citizenship,

 which extended to individuals born in the territories, the Supreme Court

 concluded in Dred Scott v. Sandford that African Americans couldn’t

 become citizens even if they had been born in the United States. 60 U.S.

 (19 How.) 393, 404–05 (1857). This conclusion struck many as a

 repudiation of the common law’s recognition of birthright citizenship,

 known as the doctrine of jus soli.

       Invoking this doctrine, Senator Howard proposed the Citizenship

 Clause, stating that it was “simply declaratory of what [he] regard[ed] as

 the law of the land already, that every person born within the limits of the

 United States, and subject to their jurisdiction, [was] by virtue of the

 natural and national law a citizen of the United States.” Cong. Globe, 39th

 Cong., 1st Sess. 2890 (1866). Through the Citizenship Clause, Congress

 tried to squelch the notion that persons born “in the District of Columbia

 or in the Territories, though within the United States, were not citizens.”

 Slaughter-House Cases, 83 U.S. (16 Wall.) 36, 72–73 (1872) (emphasis

                                       21
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2602 Page 67 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 67



 added). A person “may . . . be a citizen of the United States without being

 a citizen of a State . . . .” Id. at 74.

       Roughly 20 years after ratification, the Supreme Court considered the

 meaning of the Citizenship Clause in Elk v. Wilkins, 112 U.S. 94 (1884).

 There the Court considered whether the plaintiff, who was born as a

 member of an American Indian tribe, was a U.S. citizen by virtue of his

 birth “within the territorial limits of the United States.” Id. at 98–99, 102.

 Though the plaintiff was born in the territories, the Supreme Court

 observed that he was “in a geographical sense born in the United States.”

 Id. at 102. 9

       The Supreme Court soon returned to the meaning of the Citizenship

 Clause in United States v. Wong Kim Ark, 169 U.S. 649 (1898). That case

 involved the citizenship of Mr. Wong Kim Ark, who was born in a state

 (California) to Chinese nationals. To decide whether Mr. Wong was a U.S.

 citizen, the Court relied on the common-law recognition that everyone born

 within the sovereign’s dominion was a subject of the sovereign: “The

 fourteenth amendment affirms the ancient and fundamental rule of




 9
       The Court held that although the plaintiff had been born in the
 United States, he was not a U.S. citizen under the Fourteenth Amendment
 because he owed allegiance to his tribe rather than to the United States.
 Elk, 112 U.S. at 98–99, 109.

                                            22
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2603 Page 68 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 68



 citizenship by birth within the territory, in the allegiance and under the

 protection of the country . . . .” Id. at 655, 693.

       The majority and the federal government dismiss this language as

 irrelevant dicta because Mr. Wong was born in a state (California). Maj.

 Op. at Part II(B)–(C). Though he was born in a state, rather than a

 territory, the Court had to decide how to define citizenship because Mr.

 Wong’s parents were Chinese nationals. Wong Kim Ark, 169 U.S. at 652,

 693–94. The Supreme Court decided that the nationality of Mr. Wong’s

 parents didn’t matter because citizenship under the new constitutional

 amendment stemmed from the common-law principle of birth within the

 sovereign’s dominion. Given the Court’s focus on the common-law

 principle of birth within the sovereign’s dominion, the Court observed that

 the Citizenship Clause “in clear words and in manifest intent, includes the

 children born within the territory of the United States[,] . . . of whatever

 race or color, domiciled within the United States.” Id. at 693 (emphasis

 added); see also Gonzales v. Williams, 192 U.S. 1, 13 (1904) (stating only

 a few years later that the territory of Puerto Rico lies within “the dominion

 of the United States”).

       Even if this discussion were dicta, it would carry great weight, as the

 Supreme Court recently observed: “Some have referred to this part of

 [Wong Kim Ark] as a holding, while others have referred to it as obiter

 dictum. Whichever it was, the statement was evidently the result of serious

                                        23
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2604 Page 69 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 69



 consideration and is entitled to great weight.” Afroyim v. Rusk, 387 U.S.

 253, 266 n.22 (1967) (citations omitted) (emphasis added). So we should

 apply the methodology of Wong Kim Ark. See District of Columbia v.

 Heller, 554 U.S. 570, 592 (2008) (stating that when the Constitution

 “codified a pre-existing right,” courts must derive the scope of this right

 by considering its “historical background” (emphasis in original)).

       Applying the common-law rule of birthright citizenship, I would

 consider the individual plaintiffs—born in the U.S. territory of American

 Samoa—as U.S. citizens.

       7.    Other constitutional references to “the United States” do
             not affect the meaning of the term in the Citizenship Clause.

       The Supreme Court has recognized that the term “the United States”

 may refer either to the sovereign, the territory subject to the sovereign’s

 control, or the collective name for the states and the District of Columbia.

 Hooven & Allison Co. v. Evatt, 324 U.S. 652, 671–72 (1945), overruled on

 other grounds by Limbach v. Hooven & Allison Co., 466 U.S. 353 (1984).

 Although we consider other constitutional references to “the United

 States,” they provide little guidance.

       In focusing on the constitutional structure, the parties point to two

 other constitutional provisions adopted at or about the same time as the

 Citizenship Clause: Section 2 of the Fourteenth Amendment and the

 Thirteenth Amendment.


                                          24
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2605 Page 70 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 70



       The plaintiffs point to Section 2 of the Fourteenth Amendment,

 which uses the phrase “among the several States.” U.S. Const. amend. XIV,

 § 2. This clause appears narrower than the clause “in the United States,”

 suggesting that “the United States” might extend beyond the combination

 of states.

       But the different terminology doesn’t reveal how much further the

 phrase “in the United States” extends beyond the combination of states.

 The plaintiffs theorize that the phrase “in the United States” must

 encompass all the territories, including American Samoa. The federal

 government posits that the phrase “in the United States” includes the

 District of Columbia but not the territories. Both interpretations are

 possible; neither is decisive.

       For its part, the federal government points to the Thirteenth

 Amendment, adopted roughly 1-½ years before the Citizenship Clause. The

 Thirteenth Amendment banned slavery “within the United States, or any

 place subject to their jurisdiction.” U.S. Const. amend. XIII (emphases

 added). The federal government argues that this language shows that “the

 United States” must not include the territories because

       •      the disjunctive (“or”) shows that some places lie outside the
              United States but are subject to U.S. jurisdiction and

       •      the use of “their” in reference to the “United States” suggests
              that the term “United States” refers only to the combination of
              states, excluding the territories.


                                       25
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2606 Page 71 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 71



 These arguments are not persuasive for two reasons.

       First, the Thirteenth Amendment’s reference to “any place subject to

 their jurisdiction” need not encompass territories; this reference may

 instead pertain to locations like U.S. military bases located overseas. See

 In re Chung Fat, 96 F. 202, 203–04 (D. Wash. 1899) (concluding that

 slavery aboard a U.S. vessel would violate the Thirteenth Amendment).

       Second, the Fourteenth Amendment’s Citizenship Clause was

 designed to make explicit what the Thirteenth Amendment had implied. So

 the Citizenship Clause must extend at least as far as the Thirteenth

 Amendment.

       The drafters of the Citizenship Clause believed that the Thirteenth

 Amendment had already overturned Dred Scott and re-established the

 natural law of citizenship. For example, between the passage of the

 Thirteenth Amendment and the Fourteenth Amendment, Senator Trumbull

 urged inclusion of a similarly worded citizenship clause in the 1866 Civil

 Rights Act. He stated that with the new constitutional protection of

 freedom for African Americans came renewed status as “citizens” and “the

 great fundamental rights belonging to free citizens.” Cong. Globe, 39th

 Cong., 1st Sess. 475 (1866); see N. Y. Times, Jan. 30, 1866, at 1 (carrying

 debate); Chi. Trib., Jan. 30, 1866, at 1 (same).

       Other congressmen agreed that they could now confirm citizenship

 for African Americans and passed the Civil Rights Act of 1866 over

                                      26
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2607 Page 72 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 72



 President Johnson’s veto. Ch. 31, 14 Stat. 29–30; see also Michael Curtis,

 No State Shall Abridge: The Fourteenth Amendment and the Bill of Rights

 48 (Duke Univ. Press 1986) (“Republicans believed the Thirteenth

 Amendment effectively overruled Dred Scott so that black[] [Americans]

 were entitled to all rights of citizens.”); Andrew Johnson, The Veto, N.Y.

 Times, March 28, 1866, at 1 (“If, as is claimed by many, all persons who

 are native born, already are, by virtue of the Constitution, citizens of the

 United States, the passage of the pending bill cannot be necessary to make

 them such.” (emphasis added)).

       The Citizenship Clause made explicit what the Thirteenth

 Amendment had already memorialized. So Senator Howard introduced his

 proposed language for the Citizenship Clause, regarding it as “simply

 declaratory of what [he] regard[ed] as the law of the land already.” Cong.

 Globe, 39th Cong., 1st Sess. 2890 (1866) (emphasis added). And

 contemporary newspapers quoted Senator Doolittle’s statement that the

 Civil Rights Act and the Citizenship Clause had undertaken “to do th[e]

 same thing.” N.Y. Herald, May 31, 1866 p. 1; N.Y. Times, May 31. 1866 p.

 1 (same); Chi. Trib., May 31, 1866, p. 1 (same). Indeed, in United States v.

 Wong Kim Ark, the Supreme Court recognized that the Citizenship Clause

 was “declaratory of existing rights, and affirmative of existing law.” 169

 U.S. 649, 676, 687–88 (1898). Because the Fourteenth Amendment did not



                                       27
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2608 Page 73 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 73



 “impose any new restrictions upon citizenship,” the Citizenship Clause

 must apply at least as broadly as the Thirteenth Amendment. Id. at 688.

       The federal government also points to other constitutional provisions

 adopted long before and after the Citizenship Clause, such as the

 Territories Clause and the Eighteenth Amendment.

       The Territories Clause provides for “the Territory and other Property

 belonging to the United States.” U.S. Const. art. IV, § 3, cl. 2. This

 language treats a territory as a possession of the United States rather than a

 part of it. But the Constitution elsewhere refers to the territories as places

 distinct from U.S. “possessions.” See, e.g., U.S. Const. amend. XXI, § 2

 (referring to “any State, Territory, or possession of the United States”

 (emphasis added)).

       Nor is the Eighteenth Amendment decisive. This amendment (now

 repealed) banned the import and export of liquor, referring to “the United

 States and all territory subject to the jurisdiction thereof for beverage

 purposes.” U.S. Const. amend. XVIII, § 1. From this language, we know

 that some territories are subject to U.S. jurisdiction even though they lie

 outside the United States. The Thirteenth Amendment had also shown the

 existence of territories subject to the U.S. jurisdiction even though they lay

 outside the United States. But no party suggests that the Thirteenth

 Amendment excludes all territories from “in the United States.”



                                       28
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2609 Page 74 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 74



       From the Territories Clause and the Eighteenth Amendment, we can

 safely conclude that the term “the United States” doesn’t always include

 territories. But the Territories Clause preceded the Citizenship Clause by

 roughly eighty years, and the Citizenship Clause preceded the Eighteenth

 Amendment by roughly fifty years. And we know that the phrase “the

 United States” means different things in different constitutional contexts.

 See Hooven & Allison Co. v. Evatt, 324 U.S. 652, 671–72 (1945),

 overruled on other grounds by Limbach v. Hooven & Allison Co., 466 U.S.

 353 (1984); see also p. 24, above. So when we interpret the Citizenship

 Clause’s reference to “in the United States,” we can learn little from

       •     the Territories Clause’s 80-year-old reference to “the Territory
             . . . belonging to” the United States or

       •     the Eighteenth Amendment’s repealed reference to “territory
             subject to” U.S. jurisdiction.

       C.    The constitutional structure does not affect the meaning of
             “in the United States” in the Citizenship Clause.

       Despite the clear import of the Citizenship Clause, the defendants

 point to the constitutional structure, arguing that Congress’s plenary power

 over the territories should override the Citizenship Clause. See U.S. Const.

 art. IV, § 3, cl. 2; see also Downes v. Bidwell, 182 U.S. 244, 306 (1901)

 (White, J., concurring) (questioning whether the right to acquire territory

 could “be practically exercised if the result would be to endow the

 inhabitants with citizenship of the United States and to subject them” to


                                      29
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2610 Page 75 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 75



 the Constitution’s tax requirements). The defendants thus urge judicial

 restraint to prevent encroaching on congressional oversight of the

 territories.

       But the defendants don’t address the historical import of the

 Citizenship Clause. That clause wasn’t part of the Constitution’s original

 structure or the Founders’ initial conception of the separation of powers.

 The clause emerged in the Fourteenth Amendment, which was designed to

 adjust the constitutional structure by putting “this question of citizenship

 . . . beyond the legislative power.” Afroyim v. Rusk, 387 U.S. 253, 263

 (1967) (quoting Cong. Globe, 39th Cong., 1st Sess. 2896 (1866) (statement

 of Sen. Howard)). The Citizenship Clause was thus designed to remove

 birthright citizenship from Congress’s domain, confirming the abrogation

 of Dred Scott and ensuring preservation of the citizenship that freed slaves

 had enjoyed under the common law.

       The Fourteenth Amendment realigned the Constitution’s structure.

 Given this realignment, a general structural argument about Congressional

 power to govern territories can’t override the Citizenship Clause.

       D.       The majority erroneously relies on congressional actions 50
                years after adoption of the Citizenship Clause to conclude
                that it does not apply to American Samoa.

       Though I regard the Citizenship Clause as unambiguous, the majority

 doesn’t. In characterizing the clause as ambiguous, the majority never

 considers what “in the United States” means in the Citizenship Clause,

                                       30
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2611 Page 76 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 76



 choosing instead to find ambiguity based on other uses of “United States”

 in other constitutional provisions enacted at other times. In my view, this

 approach mixes apples and oranges, for the term “United States” is used in

 the Constitution sometimes as shorthand for

       •      the aggregation of states (U.S. Const. Preamble; amend. XI),

       •      the entity created by the states (art. I, § 8, cls. 16, 18; art. III,
              § 1; art. VI, cl. 2), and

       •      a place (amend. XIV, § 1; art. II, § 1, cl. 5; art. I, § 8, cl. 1).

 See Part III(B)(7), above. The Citizenship Clause unambiguously uses the

 term “in the United States” to refer to a place. So we can parse the

 Citizenship Clause’s meaning only by considering the use of the term

 “United States” when the clause was adopted and ratified.

       But my esteemed colleagues do something different: They decline to

 consider the public understanding of “in the United States” or the intent of

 the drafters when extending birthright citizenship to everyone born “in the

 United States.” Indeed, no one in the case—not the parties, the intervenors,

 or my colleagues—has pointed to a single contemporary judicial opinion,

 dictionary, map, census, or congressional statement that treated U.S.

 territories as outside the United States from 1866 to 1868.

       Disregarding the public understanding of “in the United States” in

 1866 to 1868, the majority instead relies on Congress’s practice beginning

 roughly 50 years after adoption of the Citizenship Clause, when Congress

                                         31
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2612 Page 77 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 77



 granted statutory citizenship to individuals born in the Territory of Puerto

 Rico. 10 But Congress’s later views shed little light on the intent of the

 drafters and ratifiers from 1866 to 1868, for “[c]onstitutional rights are

 enshrined with the scope they were understood to have when the people

 adopted them, whether or not future legislatures . . . think that scope too

 broad.” District of Columbia v. Heller, 554 U.S. 570, 634–35 (2008); see

 also United States v. Price, 361 U.S. 304, 313 (1960) (stating that “the

 views of a subsequent Congress form a hazardous basis for inferring the

 intent of an earlier one”).

       Still, finding that ambiguity remains, Judge Lucero considers

 whether

       •     U.S. citizenship is a fundamental right or

       •     application of the Citizenship Clause would be impractical or
             anomalous in American Samoa.

 But these inquiries would be appropriate only if the Citizenship Clause had

 not expressly defined its geographic scope, which the clause did through

 the phrase “in the United States.” See Examining Bd. of Eng’rs, Architects

 & Surveyors v. Flores de Otero, 426 U.S. 572, 589 n.21 (1976). 11


 10
       Years later, Congress also granted statutory citizenship to natives of
 four other territories (Guam, the Virgin Islands, and the Commonwealth of
 the Northern Mariana Islands).
 11
       There the Supreme Court interpreted one of the Insular Cases—Dorr
 v. United States, 195 U.S. 138, 143 (1904)—as holding “that the

                                       32
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2613 Page 78 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 78



       Congress’s later actions shed little light on the thinking 50 years

 earlier.

       E.    We can draw little insight from Downes v. Bidwell and its
             distinction between incorporated and unincorporated
             territories.

       The federal government relies on Downes v. Bidwell, arguing that it

 suggests disregard for the common law’s principle of birthright

 citizenship. 182 U.S. 244 (1901). In Downes, the Court considered the

 meaning of the Tax Uniformity Clause, which provides that “all Duties,

 Imposts and Excises shall be uniform throughout the United States.” U.S.

 Const. art I, § 8, cl. 1; Downes, 182 U.S. at 288 (White, J., concurring).

       The context is all-important: Because citizenship wasn’t involved,

 the Court had no reason to consider the common law’s treatment of the

 country’s geographic scope. For purposes of the Tax Uniformity Clause,

 the Downes Court held that the phrase “United States” does not include

 unincorporated territories. U.S. Const. art. I, § 8, cl. 1; see Downes, 182

 U.S. at 263, 277–78, 287 (opinion of Brown, J.); id. at 341–42 (White, J.,

 concurring); id. at 346 (Gray, J. concurring). The federal government

 extends this conclusion to the Citizenship Clause. I disagree for three

 reasons:


 Constitution, except insofar as required by its terms, did not extend to the
 Philippines as an unincorporated territory.” Examining Bd. of Eng’rs, 426
 U.S. at 589 n.21 (emphasis added).

                                       33
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2614 Page 79 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 79



       1.    The Citizenship Clause’s use of “United States” includes
             territories.

       2.    Justice White’s discussion of citizenship entailed only dicta in
             a plurality opinion.

       3.    The Supreme Court has repeatedly warned against extending
             Downes.

       First, the term “in the United States” in the Citizenship Clause refers

 to the states and territories. See Part III, above; Examining Bd. of Eng’rs,

 Architects & Surveyors, 426 U.S. at 589 n.21, 599 n.30. The term “United

 States” can refer to different geographic bounds depending on the context.

 See Part III(B)(7), above. Downes held that “United States,” as used in the

 Tax Uniformity Clause, doesn’t include unincorporated territories. See

 p. 33, above. But the Citizenship Clause followed the Tax Uniformity

 Clause by over a half century, with different drafters and a different

 purpose. Between 1866 and 1868, the word “territory” referred to an area

 in the United States.

       The Tax Uniformity Clause was designed to prevent the federal

 government from using its power over commerce to the disadvantage of

 individual states. United States v. Ptasynski, 462 U.S. 74, 80–81 (1983). In

 contrast, the Citizenship Clause addresses “a reciprocal relationship

 between an individual and a nation, irrespective of where within that

 nation the individual may be found.” José Julián Álvarez González, The

 Empire Strikes Out: Congressional Ruminations on the Citizenship Status


                                      34
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2615 Page 80 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 80



 of Puerto Ricans, 27 Harv. J. on Legis. 309, 335 (1990). In determining the

 extent of this reciprocal relationship, the Citizenship Clause expressly

 defines its geographic reach, applying to all land “in the United States.”

 By defining its own geographic reach, the Citizenship Clause differs from

 the Tax Uniformity Clause.

       The majority points out that the Supreme Court has recognized a

 distinction between incorporated and unincorporated territories, citing

 United States v. Verdugo-Urquidez, 494 U.S. 259 (1990), Balzac v. Porto

 Rico, 258 U.S. 298 (1922), and Dorr v. United States, 195 U.S. 138 (1904).

 Maj. Op. at 4–5 n.1 and 28. But those opinions addressed the right against

 unreasonable searches and the right to a jury trial—rights that do not

 identify their geographic scope. See Verdugo-Urquidez, 494 U.S. at 264

 (Fourth Amendment protections against unreasonable searches and

 seizures), Balzac, 258 U.S. at 304 (Article III and the right to a jury trial

 under the Sixth and Seventh Amendments); Dorr, 195 U.S. at 144 (Sixth

 Amendment right to a jury trial). So those opinions don’t establish a

 distinction between incorporated and unincorporated territories for a right,

 like the Citizenship Clause, that defines its own geographic scope.

       Second, to the extent that the Downes opinions discussed citizenship,

 the opinions were splintered and provided only unhelpful dicta on the

 geographic scope of the “United States” for purposes of the Tax

 Uniformity Clause. There was no majority beyond Downes’s core holding.

                                       35
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2616 Page 81 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 81



 Justice White’s opinion was later recognized as “the settled law of the

 court.” Balzac v. Porto Rico, 258 U.S. 298, 305 (1922). But Justice

 White’s opinion garnered only two other votes. Downes, 182 U.S. at 287

 (White, J., concurring). The holding is thus limited to the “position taken

 by [the concurring Justices] on the narrowest grounds.” Nichols v. United

 States, 511 U.S. 738, 745 (1994) (quoting Marks v. United States, 430 U.S.

 188, 193 (1977)).

       And Justice White’s discussion of citizenship constituted dicta

 outside the Court’s narrow holding. In this dicta, Justice White used

 citizenship only as an illustration. See Downes, 182 U.S. at 306 (White, J.,

 concurring) (“Let me illustrate . . . . Can it be denied that such right [to

 acquire territory] could not be practically exercised if the result would be

 to endow the inhabitants with citizenship of the United States . . . ?”).

       In another context, even dicta would carry great weight. See Bonidy

 v. U.S. Postal Serv., 790 F.3d 1121, 1125 (10th Cir. 2015) (explaining that

 this Court is “bound by Supreme Court dicta almost as firmly as by the

 Court’s outright holdings, particularly when the dicta is recent and not

 enfeebled by later statements” (quoting United States v. Serawop, 505 F.3d

 1112, 1122 (10th Cir. 2007))). But given the fractured opinions, Justice

 White’s reasoning on citizenship carries only the authority of a

 concurrence. See Nichols, 511 U.S. at 745.



                                       36
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2617 Page 82 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 82



       Finally, Downes is one of the nine “Insular Cases” whose impact has

 diminished over the last century. In the middle of the twentieth century,

 for example, a plurality of the Supreme Court stated that “neither the

 [Insular] cases nor their reasoning should be given any further expansion.”

 Reid v. Covert, 354 U.S. 1, 14 (1957) (plurality op.); see also Fin.

 Oversight & Mgmt. Bd. for P.R. v. Aurelius Inv., LLC, ___ U.S. ___, 140 S.

 Ct. 1649, 1665 (2020) (“Those [Insular Cases] did not reach this issue, and

 whatever their continued validity we will not extend them in these cases.”

 (citing Reid, 354 U.S. at 14)); cf. Torres v. Puerto Rico, 442 U.S. 465, 475

 (1979) (Brennan, J., concurring in the judgment) (“Whatever the validity

 of the [Insular] cases . . . those cases are clearly not authority for

 questioning the application of the Fourth Amendment—or any other

 provision of the Bill of Rights—to the Commonwealth of Puerto Rico in

 the 1970’s.” (internal citations omitted)). Dicta from Downes has thus been

 further “enfeebled” by the Supreme Court’s “later statements.” See Bonidy,

 790 F.3d at 1125.

       We should thus draw little guidance from Downes’s interpretation of

 the Tax Uniformity Clause.

 IV.   Even if the Citizenship Clause did not otherwise extend to
       American Samoa, this clause would apply because it recognized a
       fundamental right.

       In Downes, Justice White’s opinion distinguished between

 incorporated and unincorporated territories:

                                        37
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2618 Page 83 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 83



       •     an incorporated territory was “destined for statehood” and the
             Constitution applied in full;

       •     other territories were unincorporated, and constitutional
             provisions would govern only if they applied “by [their] own
             terms” or were considered “fundamental.”

 Downes v. Bidwell, 182 U.S. 244, 290–91, 299–300 (1901) (White, J.,

 concurring); see Examining Bd. of Eng’rs, Architects & Surveyors v. Flores

 de Otero, 426 U.S. 572, 589 n.21, 599 n.30 (1976); Boumediene v. Bush,

 553 U.S. 723, 758 (2008). In my view, the Citizenship Clause applies by

 its own terms. See Part III, above. But even if its application were

 ambiguous, the right to citizenship in some country would be fundamental.

       A right is considered fundamental if it is “the basis of all free

 government.” Downes, 182 U.S. at 290–91 (White, J., concurring). In the

 United States, citizenship lies at the core of our national identity:

 “Citizenship in this Nation is a part of a cooperative affair. Its citizenry is

 the country and the country is its citizenry.” Afroyim v. Rusk, 387 U.S.

 253, 268 (1967). Though some other countries’ constitutions don’t elevate

 the status of citizens as we do in the United States, “[o]ther nations are

 governed by their own constitutions, if any, and we can draw no support

 from theirs.” Id. at 257. The Supreme Court explained the unique

 importance of citizenship in the United States:

       [I]t is safe to assert that nowhere in the world today is the right
       of citizenship of greater worth to an individual than it is in this
       country. It would be difficult to exaggerate its value and


                                       38
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2619 Page 84 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 84



       importance. By many it is regarded as the highest hope of
       civilized men.

 Schneiderman v. United States, 320 U.S. 118, 122 (1943). Citizenship in

 our country is fundamental because political participation

       •     lies at the core of our government and

       •     turns on citizenship.

       Our political identity comes from “voluntary consent” by individuals

 subject to U.S. laws. 1 Joseph Story, Commentaries on the Constitution of

 the United States § 325 (Charles C. Little & James Brown, 2d ed. 1851). In

 turn, this consent springs from the right to vote, which the Supreme Court

 has regarded “as a fundamental political right, . . . preservative of all

 rights.” Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886); see Reynolds v.

 Sims, 377 U.S. 533, 561–62 (1964) (stating that “the right of suffrage is a

 fundamental matter in a free and democratic society” and “is preservative

 of other basic civil and political rights”); see also Burdick v. Takushi, 504

 U.S. 428, 432 (1992) (“It is beyond cavil that ‘voting is of the most

 fundamental significance under our constitutional structure.’” (quoting Ill.

 Bd. of Elections v. Socialist Workers Party, 440 U.S. 173, 184 (1979))).

       In the United States, voting hinges on citizenship. See Richard Sobel,

 Citizenship as Foundation of Rights: Meaning for America 154 (2016)

 (“Citizenship ultimately encompasses the rights and requisites to determine

 the nature of society and government.”). The U.S. concept of citizenship


                                       39
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2620 Page 85 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 85



 originated in ancient Greece, where citizenship reflected membership in

 the political body: citizens were “defined by no other thing so much as”

 voting (“partaking in decision”) and “office.” Aristotle, Politics, bk. 3, ch.

 1, (Carnes Lord trans., Univ. Chi. Press, 2d ed. 2013) (c. 350 B.C.E.).

 Through this ancient concept of citizenship, it remains tied to voting. Our

 constitution thus refers to voting as a right of citizenship. U.S. Const.

 amend. XV, § 1; amend. XIX; amend XXIV, § 1; amend. XXVI, § 1.

       Because citizenship unlocks the fundamental right of voting, a

 plurality of the Supreme Court has regarded citizenship itself as a

 “fundamental right” beyond the control of ordinary governmental powers.

 Trop v. Dulles, 356 U.S. 86, 92–93 (1958) (plurality op.); see also

 Klapprott v. United States, 335 U.S. 601, 616 (1949) (Rutledge, J.,

 concurring) (“To take away a man’s citizenship deprives him of a right no

 less precious than life or liberty, indeed of one which today comprehends

 those rights and almost all others.”). And a majority of the Court later

 recognized that “the very nature of our free government” prevents

 government officials from taking away someone’s constitutional

 citizenship. Afroyim, 387 U.S. at 286. So, in my view, the fundamental

 nature of citizenship prevents delegation of American Samoans’ citizenship

 to Congress or any other political body.




                                       40
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2621 Page 86 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 86



 V.    Even if citizenship were not a fundamental right, its application
       in American Samoa would be neither impracticable nor
       anomalous.

       Even when rights aren’t fundamental, they presumptively apply in

 unincorporated territories. Reid v. Covert, 354 U.S. 1, 74–75 (1957)

 (Harlan, J., concurring); see also Sean Morrison, Foreign in a Domestic

 Sense: American Samoa and the Last U.S. Nationals, 41 Hastings Const. L.

 Q. 71, 119 (2013) (“The presumption is that a constitutional provision does

 apply [in unincorporated territories] unless it is impractical or anomalous

 to that particular territory.”). So the burden falls on those who would

 decline to apply a given constitutional right based on impracticability or

 anomalousness. See Reid, 354 U.S. at 74–75 (Harlan, J., concurring).

       The Court has interchangeably used the terms “impracticable” and

 “impractical” to refer to “[p]ractical considerations.” See Boumediene v.

 Bush, 553 U.S. 723, 770, 793 (2008). “Impractical” “connotes difficulty of

 implementation or such a substantial degree of inconvenience that it makes

 the likelihood of success in realizing such a right very low.” Anna Su,

 Speech Beyond Borders: Extraterritoriality and the First Amendment, 67

 Vand. L. Rev. 1373, 1417 (2014). So when the Supreme Court has

 considered the “impracticability” of applying a given right, the Court has

 focused on the difficulty of applying the right in a given territory. For

 example, the Boumediene Court analyzed the impracticability of applying



                                       41
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2622 Page 87 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 87



 the Suspension Clause based in part on the “few practical barriers” to the

 exercise of habeas corpus. 553 U.S. at 770.

       If it’s not impracticable to implement a constitutional right in a

 territory, the court must do so unless it would be “anomalous.”

 Implementing a right would be “anomalous” only if it deviates from

 ordinary conditions. New Oxford American Dictionary 64 (Oxford Univ.

 Press, 3d ed. 2010).

       To determine whether extending citizenship to inhabitants of

 unincorporated territories is “impracticable and anomalous,” a court must

 balance “the particular local setting, the practical necessities, and the

 possible alternatives” against the seriousness of the right. Reid, 354 U.S. at

 75, 77–78 (Harlan, J., concurring).

       A.    Citizenship for everyone born in American Samoa is neither
             impracticable nor anomalous.

       Even if citizenship were not a fundamental right, birthright

 citizenship for everyone born in American Samoa would be neither

 impracticable nor anomalous. Even without recognition of citizenship,

 American Samoans already enjoy the constitutional protections of due

 process and Miranda warnings. Balzac v. Porto Rico, 258 U.S. 298, 312–13

 (1922) (right to due process); Am. Sam. Gov’t v. Pino, 1 Am. Samoa 3d

 186, 190–92 (1997) (Miranda warnings).




                                       42
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2623 Page 88 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 88



       The American Samoan government argues that U.S citizenship would

 be impractical because it would lead to recognition of other constitutional

 rights, like equal protection, that would threaten local cultural traditions.

 This worry lacks any legal foundation. Equal protection already applies to

 everyone within the United States’ territorial jurisdiction regardless of

 whether they are citizens. See Yick Wo v. Hopkins, 118 U.S. 356, 369

 (1886) (stating that the Fourteenth Amendment’s equal protection clause

 applies universally to “all persons within the territorial jurisdiction” and

 “is not confined to the protection of citizens”); see also Graham v.

 Richardson, 403 U.S. 365, 371 (1971) (observing that the Fourteenth

 Amendment’s equal protection clause encompasses both aliens and

 citizens). So courts have already applied the right to equal protection to

 American Samoans even while considering them non-citizens. See

 Craddick v. Territorial Registrar, 1 Am. Samoa 2d 10, 12 (App. Div. 1980)

 (stating that “the constitutional guarantees of due process and equal

 protection are fundamental rights which do apply in the Territory of

 American Samoa”); see also Examining Bd. of Eng’rs, Architects &

 Surveyors v. Flores de Otero, 426 U.S. 572, 600 (1976) (concluding that

 the right to equal protection applies to the Puerto Rican government).

       And there’s no reason to think that citizenship would open the

 floodgates to other constitutional rights. If another right is asserted, the

 court would need to separately decide the applicability of that right in

                                       43
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2624 Page 89 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 89



 American Samoa. This inquiry would turn not on citizenship, but on (1)

 whether the right is fundamental and (2) if not, whether application of the

 Citizenship Clause in American Samoa would be impracticable or

 anomalous. See pp. 37–42, above.

       The American Samoan government argues that birthright citizenship

 would upend political processes that ensure self-determination. I would

 reject this argument for three reasons:

       1.    The Citizenship Clause applies by its own terms.

       2.    Judicial recognition of birthright citizenship respects American
             Samoa’s right to self-determination.

       3.    The practicality of applying a constitutional provision does not
             depend on elected legislators.

       First, in my view, the Citizenship Clause currently applies by its own

 terms. See Part III, above. And the Citizenship Clause was meant to “put

 [the] question of citizenship . . . beyond the legislative power” for those to

 whom it applies. Afroyim v. Rusk, 387 U.S. 253, 263 (1967) (quoting Cong.

 Globe, 39th Cong., 1st Sess. 2896 (1866) (statement of Sen. Howard)). As

 long as American Samoa remains a U.S. territory, citizenship is not for

 elected leaders to decide. That responsibility instead falls to the courts.

 See Marbury v. Madison, 5 U.S. (1 Cranch) 137, 176 (1803) (Marshall, J.)

 (“To what purpose are powers limited, and to what purpose is that

 limitation committed to writing, if these limits may, at any time, be passed

 by those intended to be restrained?”).
                                       44
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2625 Page 90 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 90



       American Samoa can always choose independence. But while

 American Samoa remains joined with the United States, birthright

 citizenship respects the promises underlying the political union with the

 United States.

       A substantial part of American Samoa memorialized in its cession

 that the United States had promised protection against “discrimination in

 the suffrages and political privileges between the present residents of said

 Islands and citizens of the United States dwelling therein.” Instrument of

 Cession, Chiefs of Manu’a-U.S., July 14, 1904 (Ta’u, Olosega, Ofu, and

 Rose Islands), available at https://history.state.gov/historicaldocuments/

 frus1929v01/d855. To honor this promise, birthright citizenship ensures

 that people born in American Samoa and living elsewhere can retain

 autonomy by deciding whether to consent to the governing laws. See Part

 IV, above.

       And the practicality of applying a constitutional amendment does not

 depend on the practices of elected legislators, whether they are in the U.S.

 Congress or the Fono, for constitutional rights do not flicker with the

 practices of political majorities. See Boumediene v. Bush, 553 U.S. 723,

 765 (2008). Indeed, the Citizenship Clause was designed “to remove the

 right of citizenship by birth from transitory political pressures.” Richard

 Sobel, Citizenship as Foundation of Rights: Meaning for America 6 (2016)

 (quoting Walter Dellinger, Legislation Denying Citizenship at Birth to

                                      45
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2626 Page 91 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 91



 Certain Children Born in the United States, Statement before Subcomms.

 on Immigration and Claims and on the Constitution, 5 House Comm. on

 Judiciary (Dec. 13, 1995)).

       Judge Lucero argues that it would be impractical to recognize

 birthright citizenship because of the “preference against citizenship

 expressed by the American Samoan people through their elected

 representatives.” Maj. Op. at 34. In my view, the appellants have not made

 this argument and it lacks factual or legal support.

       We have no poll or even argument about what American Samoans

 want. To the contrary, the American Samoan government denies “a

 monolithic view of citizenship among American Samoan people,” claiming

 instead that “the American Samoan people have never achieved consensus

 regarding the imposition of birthright citizenship.” Intervenors’ Reply Br.

 at 9 n.1; Intervenors’ Opening Br. at 26. So the American Samoan

 government has waived any argument that the American Samoan people

 oppose U.S. citizenship, and I would not consider the argument sua sponte.

 See Frasier v. Evans, 992 F.3d 1003, 1033 (10th Cir. 2021).

       Second, the argument is factually unsupported, for the record says

 nothing about the preference of a majority in American Samoa. Despite the

 lack of such evidence, the American Samoan government cites a 2007

 report by the American Samoa Future Political Status Study Commission.

 The American Samoa Future Political Status Study Commission, Final

                                      46
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2627 Page 92 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 92



 Report (Jan. 2, 2007). This report states that among American Samoans

 who had publicly expressed their views to the Commission, “anti-

 citizenship attitude remain[s] strong[,] especially among the elders.” Id. at

 64. But the report also observed that “some” American Samoans residing in

 other parts of the United States had “recommended that American Samoa

 change to a political status which guarantees U.S. citizenship.” Id. at 65.

 And one intervenor, the Honorable Aumua Amata, has proposed litigation

 to provide an expeditious route to U.S. citizenship for American Samoans.

 See H.R. 5026, 115th Cong. (2017); H.R. 1208, 116th Cong. (2019); H.R.

 3482, 116th Cong. (2019).

       Despite the dearth of evidence reflecting opposition to U.S.

 citizenship, Judge Lucero elevates the role of consent, insisting that we

 should confine U.S. citizenship to those who consent. Maj. Op. at 34–37.

 Certainly the three American Samoan plaintiffs consent to U.S. citizenship.

       But Judge Lucero’s focus on current consent is misguided. Our job is

 to interpret the Constitution regardless of the popularity of our

 interpretation in American Samoa, and the application of constitutional

 rights does not become impracticable or anomalous because of

 disagreement. See Obergefell v. Hodges, 576 U.S. 644, 677 (2015) (“The

 idea of the Constitution ‘was to withdraw certain subjects from the

 vicissitudes of political controversy, to place them beyond the reach of

 majorities and officials and to establish them as legal principles to be

                                      47
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2628 Page 93 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 93



 applied by the courts.’” (quoting W. Va. Bd. of Educ. v. Barnette, 319 U.S.

 624, 638 (1943)). As long as America Samoa remains a U.S. territory and

 the U.S. Constitution contains the Citizenship Clause, consent plays no

 role in applying the Citizenship Clause under the “impracticable or

 anomalous” test.

       Judge Lucero acknowledges that American Samoan preferences may

 change. Maj. Op. at 36 n.27. To Judge Lucero, Congress can accommodate

 by granting statutory citizenship to natives of American Samoa. Id. Put

 aside that

       •      Congress might not grant such a request and

       •      the Citizenship Clause either grants citizenship to natives of
              American Samoa or it doesn’t.

       By Judge Lucero’s logic, every change in the popular will would

 require a change in our application of the Citizenship Clause. If we rely on

 the current political climate to resist application of the Citizenship Clause,

 would we overrule that precedent next year if the political climate changes,

 ping-ponging our interpretation with the change in political winds? I think

 not. Natives of American Samoa are either born in the United States or

 they’re not. Because natives of American Samoa are born in the United

 States, they are citizens at birth irrespective of consent.

       Judge Lucero’s approach is not only short-sighted but misguided

 based on the fervor that spurred the creation and adoption of the


                                       48
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2629 Page 94 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 94



 Citizenship Clause. Shortly before the Citizenship Clause was proposed,

 Congress had passed the 1866 Civil Rights Act, which extended citizenship

 to everyone born in the United States.

       But fierce opposition worried the Republican Congress, for the law

 could be repealed. Ryan C. Williams, Originalism and the Other

 Desegregation Decision, 99 Va. L. Rev. 493, 578–79 (2013). Many

 Congressmen wanted to strip future congresses of the power to take away

 birthright citizenship. Eugene Gressman, The Unhappy History of Civil

 Rights Legislation, 50 Mich. L. Rev. 1323, 1328–29 (1952).

       Among these congressmen was Senator Jacob Howard. On the floor

 of the Senate, he proposed the amendment that would ultimately become

 the Citizenship Clause. The amendment, he explained, was necessary to

 remove the issue of citizenship from the domain of legislators: “It settles

 the great question of citizenship and removes all doubt as to what persons

 are or not citizens of the United States . . . . We desired to put this

 question of citizenship and the rights of citizens . . . under the civil rights

 bill beyond the legislative power . . . .” Cong. Globe, 39th Cong., 1st Sess.

 2890, 2896 (1866).

       The Supreme Court relied in part on this intention in Afroyim v.

 Rusk, 387 U.S. 253 (1967). There the issue was whether Congress’s

 oversight of foreign affairs could affect someone’s constitutional right to

 citizenship. Id. at 254–56. The issue arose because (1) Congress had

                                        49
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2630 Page 95 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 95



 forbidden U.S. citizens from voting in a foreign election and (2) a U.S.

 citizen had voted in an Israeli election. Id. at 254. The Court recognized

 Congress’s province over foreign affairs. Id. at 256. But this right did not

 override the clear import of the Citizenship Clause. To interpret this

 clause, the Court considered its origins, recognizing that Senator Howard

 had proposed the constitutional language in order to remove citizenship

 from the legislative realm. Id. at 262–63.

       The American Samoan government downplays Afroyim and the

 history of the Citizenship Clause, pointing out that here we are addressing

 recognition of citizenship in the first instance rather than a political choice

 to strip individuals of their citizenship. This is a distinction without a

 difference. The Supreme Court reasoned that Congress had adopted the

 Citizenship Clause to divest legislatures of power over someone’s

 citizenship. Id.

       In elevating citizenship beyond legislative influence, the drafters and

 ratifiers of the Fourteenth Amendment recognized that some rights should

 not be subject to political preferences: “The very nature of our free

 government makes it completely incongruous to have a rule of law under

 which a group of citizens temporarily in office can deprive another group

 of citizens of their citizenship.” Id. at 268.

       From 1866 to 1868, many would have preferred to remove the

 constitutional recognition of citizenship for the recently freed slaves. But

                                        50
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2631 Page 96 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 96



 that preference didn’t rule the day because citizenship wasn’t subject to a

 popularity contest. Irrespective of who we think best suited to decide who

 are citizens, the Citizenship Clause and the Supreme Court have vested that

 decision in us, not the political leadership in American Samoa.

       Regardless of whether we want that responsibility, the Citizenship

 Clause entitles the American Samoan people to citizenship. The opposition

 of the American Samoan government does not, and cannot, affect the

 applicability of the Citizenship Clause to the natives of American Samoa.

 Irrespective of that opposition, application of the Citizenship Clause to all

 of American Samoa would be neither impracticable nor anomalous.

       B.    Citizenship for the plaintiffs, who were born in American
             Samoa and now reside in Utah, is neither impracticable nor
             anomalous.

       To determine the impracticability or anomaly of applying a

 constitutional right, we must consider the application in the particular case

 rather than in a vacuum. In Reid v. Covert, for example, Justice Harlan did

 not “agree with the sweeping proposition that a full Article III trial, with

 indictment and trial by jury, is required in every case for the trial of a

 civilian dependent of a serviceman overseas.” 354 U.S. 1, 75 (1957)

 (Harlan, J., concurring). He instead concluded only that the petitioners

 should obtain a jury trial “on [the] narrow ground” that they were standing

 trial for a capital offense “on pain of life itself.” Id. at 77–78. So we must

 decide only whether application of the Citizenship Clause would be

                                       51
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2632 Page 97 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 97



 impracticable or anomalous for the three individual plaintiffs. All were

 born in American Samoa, but reside now in Utah.

       Would it be impracticable to treat them as citizens only because they

 moved to Utah (or any other State or incorporated territory)? In Reid,

 Justice Harlan limited the right to a jury trial to capital defendants because

 they had the most to gain. 354 U.S. at 74–78 (Harlan, J., concurring).

 Similarly, an injunction for the three individual plaintiffs would allow

 them to vote, serve on juries, and run for state office. See Part I & n.1,

 above; n.12, below.

       Citizenship wouldn’t impair the individual plaintiffs’ ability to

 follow the cultural traditions of American Samoa, for these plaintiffs do

 not live on communal land or vote for members of the Fono. See Am.

 Samoa Const. art. II § 7 (providing that only residents of American Samoa

 may vote for its legislature); 48 U.S.C. § 1732(a) (providing that American

 Samoa’s delegate to Congress “shall be elected by the people qualified to

 vote for [its] popularly elected officials”). So U.S. citizenship is uniquely

 practicable for the individual plaintiffs here, just as a jury trial was

 uniquely practicable for the plaintiffs in Reid.

       And if the plaintiffs ultimately return to American Samoa, it would

 be no more impracticable to recognize their continued U.S. citizenship than




                                        52
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2633 Page 98 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 98



 it would be to recognize U.S. citizenship for natives of a state who have

 moved to American Samoa. 12

 VI.   Applying the Citizenship Clause would create a circuit split, but
       the other circuits’ contrary opinions are wrongly decided.

       Circuit courts have had six occasions to consider application of the

 Citizenship Clause to an unincorporated territory. Tuaua v. United States,

 788 F.3d 300, 302–06 (D.C. Cir. 2015); Thomas v. Lynch, 796 F.3d 535,

 542 (5th Cir. 2015); Nolos v. Holder, 611 F.3d 279, 284 (5th Cir. 2010);

 Lacap v. I.N.S., 138 F.3d 518, 519 (3d Cir. 1998); Valmonte v. I.N.S., 136

 F.3d 914, 920 (2d Cir. 1998); Rabang v. I.N.S., 35 F.3d 1449, 1452 (9th

 Cir. 1994). One of these cases (Tuaua) involved American Samoa; four

 involved the Philippines; and one (Thomas) involved a U.S. military base

 in Germany. On each occasion, the circuit court held that the Citizenship

 Clause does not apply to the territory. In light of these holdings, we should

 exercise caution before creating a circuit split. United States v. Thomas,

 939 F.3d 1121, 1130–31 (10th Cir. 2019). Despite this caution, we must




 12
       Though I would affirm because American Samoans are U.S. citizens,
 I would instruct the district court to narrow its injunction. The injunction
 currently extends to anyone born in American Samoa. I would direct the
 district court to modify the injunction so that it applies only to the three
 individual plaintiffs. See n.1, above.
                                      53
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2634 Page 99 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 99



 interpret the Constitution correctly when convinced that other circuit

 courts haven’t. In my view, that is the case here.

       For American Samoa, the D.C. Circuit Court of Appeals held that the

 Citizenship Clause does not apply, reasoning that it would be anomalous to

 recognize citizenship for American Samoans in the face of disapproval

 from their elected leadership. Tuaua, 788 F.3d at 309–12. But this

 rationale confuses the case law. 13 Courts consider the anomaly of applying

 a given constitutional right in an unincorporated territory, not the anomaly

 of recognizing constitutional rights for residents when the elected

 leadership opposes recognition of these rights. See Part V(A), above.

 VII. Conclusion

       A U.S. territory, like American Samoa, is “in the United States.” So

 the Citizenship Clause unambiguously covers individuals born in American



 13
       The Citizenship Clause applies by its own terms to U.S. territories,
 including American Samoa, so the Citizenship Clause’s application is not
 for legislatures to decide. See Part III, above.

       The other circuits make the same mistake, interpreting the
 Citizenship Clause not on its own terms but instead through the lens of
 Downes’s interpretation of the Tax Uniformity Clause. See Thomas, 796
 F.3d at 539–42; Nolos, 611 F.3d at 282–84; Lacap, 138 F.3d at 519;
 Valmonte, 136 F.3d at 918–19, Rabang, 35 F.3d at 1452–53. Four of these
 cases (Nolos, Lacap, Valmonte, and Rabang) are even less useful because
 they concern the Philippines, which had only a temporary relationship with
 the United States. See Boumediene v. Bush, 553 U.S. 723, 757–58, 768–69
 (2008) (distinguishing the Insular Cases because they concerned regions
 where the United States had “not intend[ed] to govern indefinitely”).

                                      54
 Case 1:18-cv-00036-CW Document 118 Filed 07/15/21 PageID.2635 Page 100 of 100
Appellate Case: 20-4017 Document: 010110549361 Date Filed: 07/15/2021 Page: 100



  Samoa. From colonial days, Americans understood that citizenship

  extended to everyone within the sovereign’s dominion. So those in

  territories like American Samoa enjoy birthright citizenship, just like

  anyone else born in our country. The plaintiffs are thus U.S. citizens, and I

  would affirm.




                                       55
